

 
 

--------------------------------------------------------------------------------

 

STOCK PURCHASE AGREEMENT


THIS STOCK PURCHASE AGREEMENT, made and entered into as of April __, 2010, by
and among PlanGraphics, Inc., a Colorado corporation, (“PGRA”) and Triple C
Transport, Inc. (“Triple C”), a Nebraska corporation, and Craig White and Vonnie
White (collectively, the “Triple C Stockholders”).


W I T N E S S E T H


WHEREAS, PGRA (a) is a publicly traded company under the symbol “PGRA”, (b) has
acquired Integrated Freight Corporation which owns two motor freight carriers,
and (c) is planning to acquire additional motor freight carriers; and
 
WHEREAS, the Triple C Stockholders are engaged in motor freight transportation
and related businesses through several wholly owned entities including Craig
Carrier Corp, LLC and White Farms Trucking, Inc. (together, "Triple C
Affiliates") and Triple C’s predecessor company, Triple C Target, LLC (formerly
known as Triple C Transport, LLC, “Triple C Predecessor”), with their
headquarters offices located in Doniphan, Nebraska; and
 
WHEREAS, PGRA desires to acquire Triple C as a going concern, by the means of an
exchange of shares of PGRA’s common stock and payments of cash for all of Triple
C's issued and outstanding equity securities ("Triple C Securities") and
thereafter to operate Triple C as a wholly owned subsidiary; and
 
WHEREAS, the Triple C Stockholders desire to exchange the Triple C Securities
that each of them owns for shares of PGRA’s common stock and cash payments and
for Triple C to be acquired by PGRA, as contemplated by this Agreement; and
 
WHEREAS, PGRA’s board of directors has approved and has filed a preliminary
Schedule 14C with the U.S. Securities and Exchange Commission (to which filing
reference is hereby made for a complete description the transactions to be
submitted to PGRA’s stockholders for approval) for submission to PGRA’s
stockholders for approval of a share combination or reverse stock split in a
ratio of one share for each 244.8598 shares of PGRA now outstanding (the
“Reverse Stock Split”) and related matters; and, until after the approval of the
Reverse Stock Split, PGRA has insufficient authorized by unissued common stock
to satisfy the common stock component of the consideration to be issued for the
Triple C Securities on a pre-Reverse Stock Split basis;
 
NOW, THEREFORE, in consideration of the premises herein before set forth, in
reliance hereon and the mutual promises and respective representations and
warranties of the parties, one to another made herein, and the reliance of each
party upon the other(s) based hereon and other good and valuable consideration,
the receipt and sufficiency of which the parties respectively acknowledge, the
parties agree, for purposes of consummating the transaction(s) contemplated
herein, as follows:
 
Article I
 
PRELIMINARY MATTERS
 
Section 1.01 Recitals.  The parties acknowledge the recitals herein above set
forth in the preamble are correct, and are, by this reference, incorporated
herein and are made a part of this Agreement.
 
Section 1.02 Exhibits and Schedules.  Exhibits (which are documents to be
executed and delivered at the Closing by the party identified therein or in the
provision requiring such delivery) and Schedules (which are attachments setting
forth information about a party identified therein or in the provision requiring
such attachment) referred to herein and annexed hereto are, by this reference,
incorporated herein and made a part of this Agreement, as if set forth fully
herein.
 
Section 1.03 Use of words and phrases.  Natural persons may be identified by
last name, with such additional descriptors as may be desirable.  The words
“herein,” “hereby,” “hereunder,” “hereof,” “herein before,” “hereinafter” and
any other equivalent words refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision hereof.  The words, terms and
phrases defined herein and any pronoun used herein shall include the singular,
plural and all genders.  The word “and” shall be construed as a coordinating
conjunction unless the context clearly indicates that it should be construed as
a copulative conjunction.
 
Page 1 of a 19 page Agreement, plus Exhibits and Schedules
 

--------------------------------------------------------------------------------


Section 1.04 Accounting terms.  All accounting terms not otherwise defined
herein shall have the meanings assigned to them under generally accepted
accounting principles unless specifically referenced to regulatory accounting
principles.
 
Section 1.05 Calculation of time lapse or passage; Action required on
holidays.  When a provision of this Agreement requires or provides for the
calculation of the lapse or passage of a time period, such period shall be
calculated by treating the day on which the event which starts the lapse or
passage occurs as zero; provided, that this provision shall not apply to any
provision which specifies a certain day for action or payment, e.g. the first
day of each calendar month.  Unless otherwise provided, the term “month” shall
mean a period of thirty days and the term “year” shall mean a period of 360
days, except that the terms “calendar month” and “calendar year” shall mean the
actual calendar period indicated.  If any day on which action is required to be
taken or payment is required to be made under this Agreement is not a Business
Day (Business Day being a day on which national banks are open for business
where the actor or payor is located), then such action or payment shall be taken
or made on the next succeeding Business Day.
 
Section 1.06 Use of titles, headings and captions.  The titles, headings and
captions of articles, sections, paragraphs and other subdivisions contained
herein are for the purpose of convenience only and are not intended to define or
limit the contents of said articles, sections, paragraphs and other
subdivisions.
 
Article II
 
TERMS OF THE TRANSACTIONS
 
Section 2.01 Stock Purchase Transaction.  In accordance with the terms of this
Agreement, on the Closing Date, PGRA shall deliver to the Triple C Stockholders
the consideration, as provided in Section 2.02, in proportion to their
respective share ownership of the Triple C Securities, and the Triple C
Stockholders shall deliver to PGRA all of the Triple C Securities.
 
Section 2.02 Consideration.  In exchange for the Triple C Securities, PGRA shall
deliver to the Triple C Stockholders, in proportion to their respective
ownership of the Triple C Securities at Closing, (i) an unconditional and
irrevocable demand instrument(s) pursuant to which the Triple C Stockholders
upon presentation thereof to PGRA’s transfer agent at any date following the
Reverse Stock Split will be issued an aggregate of 2,000,000 shares of PGRA’s
common stock (the "PGRA Stock") and (ii) a cash payment in an aggregate sum of
$100,000.  PGRA shall also make the capital infusions to Triple C as provided
for in Section 5.08(c) below.
 
Section 2.03 Installment payment.  In addition to the consideration identified
in Section 2.02 and as part of the consideration for the purchase of the Triple
C Securities, PGRA shall make an additional payment in cash to the Triple C
Stockholders in the aggregate sum of $150,000 not later than 180 days after the
Closing.
 
Section 2.04 Press releases.  No party will issue a press release regarding the
subject matter of this Agreement and the transaction contemplated hereby, either
before or after closing, without the prior approval thereof by the other party
and its counsel.
 
Article III
 
CLOSING OF THE TRANSACTION
 
Section 3.01 Location, date and time of the Closing.  The Closing of the
transaction contemplated by this Agreement shall take place on or before April
28, 2010, at a time and location to be agreed to by the parties (“Closing
Date”).  The acts and deliveries which occur on the Closing Date for the purpose
of consummating the transactions contemplated by this Agreement and the event
itself are referred to herein as the “Closing”.
 
Section 3.02 The Triple C Stockholders’ and Triple C’s deliveries at the
Closing.  At the Closing, the Triple C Stockholders and Triple C will deliver to
PGRA:
 
Page 2 of a 19 page Agreement, plus Exhibits and Schedules
 

--------------------------------------------------------------------------------


 
 
(a)  
Certificate of good standing in Triple C's state of incorporation and all states
in which Triple C is required to qualify to do business;

 
(b)  
Certificates representing the Triple C Securities;

 
(c)  
Officers’ and Secretary’s and Certificates of Triple C in the form set forth in
Exhibits A and B, respectively;

 
(d)  
A resignation of Vonnie White from Triple C's boards of directors;

 
(e)  
Action by Triple C's board of directors electing PGRA’s designees as directors
of Triple C and approving the C. White Employment and  the V. White Employment
Agreement, described in clauses (f) and (g) of this Section 3.02.

 
(f)  
An amendment to Craig White’s employment agreement with Triple C effective upon
the Closing, the terms of such amended employment agreement to be in the form of
Exhibit C hereto (the “C. White Employment Agreement”).

 
(g)  
An amendment to Vonnie White’s employment agreement with Triple C effective upon
the Closing, the terms of such amended employment agreement to be in the form of
Exhibit D hereto (the “V. White Employment Agreement”).

 
(h)  
A non-competition and confidentiality agreement executed by the Triple C
Stockholders in favor of PGRA and Triple C, in the form of Exhibit F.

 
(i)  
The original Triple C corporate minute book and related documents, provided that
the Triple C Stockholders shall be allowed to retain copies of all such records,
and Triple C shall further provide additional copies of records after the
Closing as reasonably requested by the Triple C Stockholders.

 
Section 3.03 PGRA’s deliveries at the Closing.  At the Closing, PGRA will
deliver to the Triple C Stockholders:
 
(a)  
An unconditional and irrevocable demand instrument(s) pursuant to which the
Triple C Stockholders upon presentation thereof to PGRA’s transfer agent at any
date following the Reverse Stock Split will be issued an aggregate of 2,000,000
shares of PGRA’s common stock, as provided in Section 2.02, registered in the
name of the respective Triple C Stockholders;

 
(b)  
Action by PGRA’s board of directors electing Craig White as a director of PGRA
and approving a Shareholder Agreement between PGRA and Craig White agreeing that
Craig White shall be appointed by PGRA a member of the Board of Directors of
Triple C, or any successor entities at all times during the three-years
following the Closing (unless the C. White Employment Agreement is terminated)
in the form of Exhibit I hereto (the “Shareholder Agreement”); and

 
(c)  
Officers’ and Secretary’s Certificates of PGRA in the form set forth in Exhibits
A and B, respectively.

 
(d)  
A listing attached hereto as Schedule 3.03(d) – PGRA Affiliates/Targets as of
the date of this Agreement, of (i) current entities directly or indirectly owned
or controlled by PGRA (each a “PGRA Affiliate”); (ii) companies and parties with
which PGRA or any PGRA Affiliate has entered into binding agreement for merger
or an acquisition of substantially all assets of such company or party (each a
“PGRA Merger Party”), and (iii) companies and parties with which PGRA or any
PGRA Affiliate has entered into letter of intent for the merger or an
acquisition of substantially all assets of such company or party (each a
“PGRA Target”).

 
Page 3 of a 19 page Agreement, plus Exhibits and Schedules
 

--------------------------------------------------------------------------------


 
 
 
(e) 
An official bank check or wire transfer in the aggregate sum of $100,000 cash to
the Triple C Stockholders.

 
 
(f) 
A signed and executed corporate guaranty for all lease and any and all other
payments arising from the leases between (i) Craig Carrier Corporation, LLC and
Triple C, and (ii) White Farms Trucking, Inc. and Triple C in the form of
Exhibit G & H respectfully.

 
Section 3.04 Closing Memorandum and Receipts.  As evidence that all parties deem
the Closing to have been completed and the transactions contemplated by this
Agreement to have been consummated, the parties jointly will, at the Closing,
execute and deliver a Closing Memorandum, in the form of Exhibit J,
acknowledging such completion and consummation.
 
Section 3.05 Waiver of conditions.  Notwithstanding Section 12.03, any condition
to the Closing which is to the benefit of any party and which is not satisfied
prior to or at the Closing, excluding nevertheless any provision of this
Agreement which by its terms is to be performed in the future, will be deemed to
be waived by the benefited party or otherwise satisfied and waived by virtue of
that party executing the Closing Memorandum, except to the extent any such
unsatisfied or unperformed condition is expressly preserved by listing it in the
Closing Memorandum for satisfaction or performance after the Closing.
 
Section 3.06 Further assurances.  At any time and from time to time after the
Closing, at the reasonable request of any party and without further
consideration, any other party(ies) shall execute and deliver such other
instruments and documents reasonably desirable or necessary to complete and
confirm the transactions contemplated by this Agreement.
 
Section 3.07 Conditions precedent to PGRA’s obligation to Close.  All
obligations of PGRA hereunder are subject, at the option of PGRA, to the
fulfillment of each of the following conditions at or prior to the Closing, and
Triple C and the Triple C Stockholders shall exert commercially reasonable
efforts to cause each such condition to be so fulfilled:
 
(a)  
Triple C shall be incorporated in Nebraska.

 
(b)  
All representations and warranties made by Triple C and by the Triple C
Stockholders contained herein and in any document delivered pursuant hereto
shall be true and correct in all material respects when made and shall be deemed
to have been made again and given at and as of the date of the Closing of the
transaction contemplated by this Agreement, and shall then be true and correct
in all material respects, except for changes in the ordinary course of business
after the date hereof in conformity with the representations, covenants and
agreements contained herein.

 
(c)  
All covenants, agreements and obligations required by the terms of this
Agreement to be performed by Triple C and by the Triple C Stockholders at or
before the Closing shall have been duly and properly performed in all material
respects to PGRA’s reasonable satisfaction.

 
(d)  
Since the date of this Agreement there shall not have occurred any material
adverse change in Triple C or its operating or financial condition, prospects
(financial or otherwise), business, properties or assets.

 
(e)  
All documents required to be delivered to PGRA at or prior to the Closing shall
have been so delivered.

 
(f)  
All transactions contemplated by and in connection with this Agreement shall
have been approved in writing by Triple C's boards of directors.

 
(g)  
Triple C shall have not suffered or incurred a material damage, destruction or
loss not fully covered by insurance and which has a materially adverse affect on
its business and operations.

 
Page 4 of a 19 page Agreement, plus Exhibits and Schedules
 

--------------------------------------------------------------------------------


 
 
(h)  
PGRA shall have received financial statements of Triple C and Triple C's
Predecessor for January 31, 2009 and 2010 and for each of the interim quarterly
periods ended subsequent thereto prepared in accordance with generally accepted
accounting principles.

 
(i)  
PGRA has resolved all comments received from the U.S. Securities and Exchange
Commission (the "SEC") to the PGRA annual report on Form 10-K for the fiscal
year ended September 30, 2009 and the quarterly report on Form 10-Q for the
quarters ended December 31, 2009 and, if filed, March 31, 2010.

 
Section 3.08 Conditions precedent to Triple C and the Triple C Stockholders’
obligation to Close.  All obligations of Triple C and the Triple C Stockholders
at the Closing are subject, at the option of Triple C and the Triple C
Stockholders, to the fulfillment of each of the following conditions at or prior
to the Closing, and PGRA shall exert commercially reasonable efforts to cause
each such conditions to be so fulfilled.
 
(a)  
All representations and warranties of PGRA contained herein or in any document
delivered pursuant hereto shall be true and correct in all material respects
when made and as of the Closing.

 
(b)  
All covenants, agreements and obligations required by the terms of this
Agreement to be performed by PGRA at or before the Closing shall have been duly
and properly performed in all material respects to Triple C and the Triple C
Stockholders’ reasonable satisfaction.

 
(c)  
All documents required to be delivered to Triple C and the Triple C Stockholders
at or prior to the Closing shall have been so delivered.

 
(d)  
Since the date of this Agreement there shall not have occurred any material
adverse change in PGRA or their operating or financial condition, prospects
(financial or otherwise), business, properties or assets.

 
(e)  
The transaction contemplated by and in connection with this Agreement shall have
been approved in writing by PGRA’s board of directors.

 
(f)  
PGRA or any PGRA Affiliate shall have not suffered or incurred a material
damage, destruction or loss not fully covered by insurance and which has a
materially adverse affect on its business and operations.

 
(g)  
The Triple C Stockholders shall have received a certificate of good standing for
PGRA issued by the secretary of state of its state of organization and of each
state in which it is qualified or required to be qualified to do business as a
foreign corporation.

 
(h)  
Information contained in the PGRA annual report on Form 10-K for the fiscal year
ended September 30, 2009 and the quarterly report on Form 10-Q for the quarter
ended December 31, 2009 filed with the U.S. Securities and Exchange Commission,
Commission File No. 000-14273, is materially accurate and complete as of the
date of the information contained therein, and does not omit any information
required in order to make such information not misleading.

 
(i)  
All covenants, agreements and obligations of PGRA or any PGRA Affiliate
(including any payment of funds by PGRA or a PGRA Affiliate) set forth in any
merger agreement, asset purchase agreement or other similar agreement between
PGRA or a PGRA Affiliate and any PGRA Merger Party that is required to be
performed or completed as of the Closing have been duly and properly performed
in all material respects.

 
 
Page 5 of a 19 page Agreement, plus Exhibits and Schedules


--------------------------------------------------------------------------------


Article IV
 
REPRESENTATIONS AND WARRANTIES OF THE PARTIES
 
Section 4.01 Representations and warranties of Triple C and the Triple C
Stockholders.  Both Triple C and the Triple C Stockholders represent and
warrant, jointly and severally, to PGRA, as follows:
 
(a)  
Triple C is duly organized and an existing corporation in good standing under
the laws of its state of incorporation and has full corporate power to execute,
deliver and perform this Agreement.

 
(b)  
Triple C is qualified to do business and in good standing in each state and
jurisdiction in which the nature of its respective activities and ownership of
property reasonably require it to be qualified as a foreign corporation.

 
(c)  
The incorporation of Triple C has been accomplished according to applicable law.

 
(d)  
All licenses required for the conduct of Triple C's businesses in intra and
interstate commerce are in full force and effect; and, there is no proceeding of
any nature pending or, to the best knowledge of Triple C and the Triple C
Stockholders, threatened which if determined adversely to Triple C would result
in a revocation, cancellation of or material limitation or restriction on Triple
C and the conduct of its or any subsidiary’s business as it is presently
conducted.  Notwithstanding the foregoing, the vehicles identified on
Schedule 4.01 – Section D (Unlicensed Vehicles) are not currently licensed based
on available business and other considerations.

 
(e)  
This Agreement has been duly and validly authorized, executed and delivered by
Triple C and duly executed and delivered by the Triple C Stockholders.

 
(f)  
This Agreement constitutes the legal, valid and binding obligation of Triple C
and the Triple C Stockholders, enforceable against each of them in accordance
with its terms, subject, as to enforceability, to bankruptcy, insolvency,
reorganization and other laws of, relating to or affecting individual,
stockholders and creditors rights generally and to general equitable principles.

 
(g)  
To the best knowledge of Triple C and the Triple C Stockholders, the execution
of this Agreement and consummation of the transactions contemplated hereby do
not conflict with and will not result in any adverse consequences to or material
breach of any agreement (financing or otherwise), not including financing
agreements which require waivers prior to or at Closing, mortgage, instrument,
judgment, decree, law or governmental regulation, license, permit or
authorization by Triple C or in the loss, forfeiture or waiver of any rights,
license, authorization or franchise owned by Triple C, from which Triple C
benefits or which is desirable in the conduct of Triple C's business.

 
(h)  
To the best knowledge of Triple C and the Triple C Stockholders, except for such
actions as may have been taken, no further action by or before any governmental
body or authority of the United States of America or any state or subdivision
thereof or any self-regulatory body to which Triple C is subject is required in
connection with the execution and delivery of this Agreement by Triple C and the
consummation of the transactions contemplated hereby.

 
(i)  
The information Triple C and the Triple C Stockholders have delivered to PGRA
relating to Triple C was, to the best knowledge of Triple C and the Triple C
Stockholders, on the date reflected in each such item of information accurate in
all material respects and, to the best knowledge of Triple C and the Triple C
Stockholders, such information at the date hereof taken as a whole provides full
and fair disclosure of all material information relating to Triple C and does
not, to the best knowledge of Triple C and the Triple C Stockholders, omit to
state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading.

 
Page 6 of a 19 page Agreement, plus Exhibits and Schedules

--------------------------------------------------------------------------------


 
 
 
(j)  
The Triple C Predecessor and Triple C Affiliates and each acquired business or
entity has conducted its respective business in the ordinary course for the last
three years or since inception, whichever is less.

 
(k)  
Neither Triple C nor any employee, to Triple C and the Triple C Stockholders’
best knowledge, has since inception given or agreed to give to any customer,
supplier, governmental employee or other person who is or may be or have been in
a position to help or hinder Triple C's business, a gift or similar benefit in
any amount or value which might subject Triple C to damage or penalty in civil,
criminal or governmental litigation or proceedings.

 
(l)  
Financial statements of the Triple C Predecessor and the Triple C Affiliates
delivered to PGRA have been prepared in accordance with generally accepted
accounting principles consistently applied and maintained throughout the periods
indicated, fairly present the financial condition of Triple C in all material
respects at the dates and the results of operations for the periods indicated,
contain all normally recurring adjustments and do not omit to disclose any
contingent, undisclosed or hidden liabilities.  Triple C's financial records are
maintained in accordance with good business practice.

 
(m)  
Triple C has good, marketable and insurable title to all of its properties and
assets, including intangible assets, if any, which they own or use in their
respective businesses or purport to own, including, without limitation, those
reflected in their books and records and in the balance sheet, both tangible and
intangible.  Except for the assets included on Schedule 4.01 – Section M
(Existing Liens and Encumbrances), none of the properties and assets are subject
to any mortgage, pledge, lien, charge, security interest, encumbrance,
restriction, lease, license, easement, liability or adverse claim of any nature
whatsoever, direct or indirect, whether accrued, absolute, contingent or
otherwise, except as expressly set forth in the notes to Triple C's financial
statements as securing specific liabilities or subject to specific capital
leases and have arisen only in the ordinary course of business.  All of the
properties and assets owned, leased or used by Triple C are in good operating
condition and repair, are suitable for the purposes used, are adequate and
sufficient for Triple C's current operations and are directly related to Triple
C's business, provided that certain equipment of Triple C damaged in accidents
or otherwise not operating in the normal course of business is subject to
repair.

 
(n)  
All of the material contracts, agreements, leases, licenses and commitments of
Triple C (other than those which have been fully performed), copies of all of
which have been delivered to PGRA, are valid and binding, enforceable in
accordance with their respective terms, in full force and effect.

 
(o)  
Other than litigation in the normal course of business, which individually or in
the aggregate do not have a material adverse effect the business of Triple C and
except as provided on Schedule 4.1 – Section O (Legal Claims), none of which are
material, there is no claim, legal action, suit, arbitration, governmental
investigation, or other legal or administrative proceeding, nor any order,
decree, judgment or judgment in progress, pending or in effect or to Triple C
and the Triple C Stockholders’ knowledge threatened, against or relating to
Triple C, its directors, officers or employees with respect to Triple C or its
businesses or for which Triple C may have an indemnity obligation, their
properties, assets or business or the transaction contemplated by this Agreement
and Triple C does not know or have any reason to be aware of any basis for the
same, including any basis for a claim of sexual harassment or racial or age
discrimination.

 
(p)  
All taxes, including without limitation, income, property, special assessments,
sales, use, franchise, intangibles, employees’ income withholding and social
security taxes, including employer’s contribution, other than those for which a
return or deposit is not yet due and have been disclosed to PGRA, imposed by the
United States or any state, municipality, subdivision, authority, which are due
and payable, and all interest and penalties thereon, unless disputed in good
faith in proper proceedings and reserved for or set aside, have been paid in
full and all tax returns required to be filed in connection therewith have been
accurately prepared and timely filed and all deposits required by law to be made
by Triple C with respect to employees’ withholding and social security taxes
have been made.  Triple C is not and has no reason to believe that they will be
the subject of an audit by any taxing authority outside of the normal random
audit selection process.  There is not now in force any extension of time with
respect to the date when tax return was or is due to be filed, or any waiver or
agreement by Triple C for the extension of time for the assessment of any tax
and Triple C is not a “consenting corporation” within the meaning of Section
341(f)(1) of the Tax Code.

 
Page 7 of a 19 page Agreement, plus Exhibits and Schedules

--------------------------------------------------------------------------------


 
 
(q)  
Triple C does not have any employee benefit, pension or profit sharing plans
subject to ERISA and no such plans to which Triple C is obligated or required to
make contributions.

 
(r)  
None of Triple C's employees are represented by a collective bargaining agent or
subject to a collective bargaining agreement and Triple C considers its
relations with their employees as a whole to be good.  Triple C has disclosed to
PGRA all employee salary, compensation and benefit agreements and no employee,
other than Craig White and Vonnie White, has a written employment agreement.

 
(s)  
Other than Craig White and Vonnie White, no person has guaranteed any obligation
of Triple C, and Triple C has not guaranteed the obligation of any other person.

 
Section 4.02 PGRA’s representations and warranties.  PGRA represents and
warrants to Triple C and the Triple C Stockholders that:
 
(a)  
PGRA is a duly incorporated and existing corporation in good standing under the
laws of its state of incorporation and has full corporate power to execute and
deliver this Agreement.

 
(b)  
This Agreement has been duly and validly authorized, executed and delivered by
PGRA and constitutes the legal, valid and binding obligation of PGRA,
enforceable against PGRA in accordance with its terms subject, as to
enforceability, to bankruptcy, insolvency, reorganization and other laws of,
relating to or affecting shareholders and creditors rights generally and to
general equitable principles.

 
(c)  
Except for such actions as may have already been taken, no further action by or
before any governmental body or authority of the United States of America or any
state thereof is required in connection with the execution and delivery of this
Agreement by PGRA and the consummation of the transactions contemplated hereby,
except that approval of the Reverse Stock Split by the stockholders of PGRA is
subject to and conditioned upon the approval by the U.S. Securities and Exchange
Commission of PGRA’s preliminary information statement on Schedule 14C, as
amended, as filed with the Commission.

 
(d)  
The information PGRA has delivered to Triple C and the Triple C Stockholders was
on the date reflected in each such item of information accurate in all material
respects and such information at the date hereof as a whole did not contain any
untrue statement of material fact or omit to state any material fact necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading.

 
(e)  
The information and financial statements PGRA has provided to the Triple C
Stockholders, on the date reflected in each element of information and financial
statements, are accurate in all material respects and, to the knowledge of PGRA,
such information at the date hereof taken as a whole provides, to the best
knowledge of PGRA, full and fair disclosure of all material information relating
to PGRA and does not, to the knowledge of PGRA omit to state any material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

 
Page 8 of a 19 page Agreement, plus Exhibits and Schedules

--------------------------------------------------------------------------------


 
(f)  
The consolidated financial statements of PGRA delivered to the Triple C
Stockholders (as filed by PGRA in reports pursuant to Section 13 of the
Securities Exchange Act of 1934) have been prepared in accordance with generally
accepted accounting principles consistently applied and maintained throughout
the periods indicated, fairly present the financial condition of PGRA in all
material respects at the dates and the results of operations for the periods
indicated, contain all normally recurring adjustments and do not omit to
disclose any contingent, undisclosed or hidden liabilities.  The financial
records of PGRA and PGRA Affiliates are maintained in accordance with good
business practice.

 
(g)  
There is no claim, legal action, suit, arbitration, governmental investigation,
or other legal or administrative proceeding, nor any order, decree, judgment or
judgment in progress, pending or in effect or to the knowledge of PGRA
threatened, against or relating to PGRA or any PGRA Affiliate, their directors,
officers or employees with respect to PGRA, any PGRA Affiliate or their
businesses or for which PGRA or any PGRA Affiliate may have an indemnity
obligation, other than litigation in the normal course of business, which
individually or in the aggregate do not have a material adverse effect the
business of PGRA.

 
Section 4.03 Nature and survival of representation and warranties;
Remedies.  All statements of fact contained in this Agreement, any certificate
delivered pursuant to this Agreement, or any letter, document or other
instrument delivered by or on behalf of Triple C, the Triple C Stockholders or
of PGRA, as the case may be, and their respective officers, pursuant to the
terms of this Agreement shall be deemed representations and warranties made by
Triple C and the Triple C Stockholders or by PGRA, respectively, as the case may
be, to each other under this Agreement.  For purposes of this Section 4.03 and
Section 11.01 only, any party or other person seeking to enforce, or claiming
the benefit of, any representation and warranty under this Agreement is called a
Claimant, and any party or other person against whom a right is claimed is
called a Defendant.  All representations and warranties of the parties shall
survive the Closing; provided, however, that all representations and warranties
shall terminate and expire, and be without further force and effect whatever
from and after the one year from the date hereof, and neither PGRA, Triple C or
the Triple C Stockholders shall have any liability whatsoever on account of any
inaccurate representation or warranty or for any breach of warranty, unless a
Claimant shall, on or prior to the expiration of such one year period, serve
written notice on a Defendant, with a copy to the Defendant’s counsel, setting
forth in reasonable detail the breach and any direct, incidental or
consequential damages (including amounts) the Claimant may have suffered as a
result of such breach.
 
Article V
 
COVENANTS OF THE PARTIES
 
Section 5.01 Conduct of business prior to Closing.
 
(a)  
From the date hereof to the Closing, Triple C will conduct its businesses and
affairs only in the ordinary course and consistent with the prior practice of
the Triple C Predecessor and Triple C Affiliates and shall endeavor to maintain,
keep and preserve its assets and properties in good condition and repair and
maintain insurance thereon in accordance with present practices, it will use its
best efforts (i) to preserve its business and organization intact, (ii) to keep
available to Triple C the services of Triple C's present employees, agents and
independent contractors, (iii) to preserve for the benefit of Triple C the
goodwill of suppliers, customers, distributors, landlords and others having
business relations with it, and (iv) to cooperate and use reasonable efforts to
obtain the consent of any landlord or other party to any lease or contract with
Triple C where the consent of such landlord or other party may be required by
reason of the transactions contemplated hereby.

 
(b)  
From the date hereof to the Closing, Triple C shall not outside the ordinary
course of business and as contemplated by this Agreement (i) dispose of any
material assets, provided that Triple C may sell identified vehicles and apply
sales proceeds to outstanding debt obligations following the normal practice of
Triple C for retiring used equipment; (ii) engage in any extraordinary
transactions without PGRA’s prior approval, including but not limited to,
directly or indirectly, soliciting, entertaining, encouraging inquiries or
proposals or entering into negotiation or agreement with any third party for
sale of assets by Triple C, sale of its equity securities or merger,
consolidation or combination with any company, (iii) grant any salary or
compensation increase to any employee, or (iv) make any commitment for capital
expenditures, other than as disclosed to PGRA and approved by it.

 
Page 9 of a 19 page Agreement, plus Exhibits and Schedules

--------------------------------------------------------------------------------


 
Section 5.02 Notice of changes in information.  Each party shall give the other
party prompt written notice of any change in any of the information contained in
their respective representations and warranties made in Article IV, or elsewhere
in this Agreement, or the exhibits and schedules referred to herein or any
written statements made or given in connection herewith which occurs prior to
the Closing.
 
Section 5.03 Notice of extraordinary changes.  Triple C shall advise PGRA with
respect to any of the following events outside of ordinary course of business
and which are materially adverse: (i) the entering into and cancellation or
breach of contracts, agreements, licenses, commitments or other understandings
or arrangements to which Triple C is a party, (ii) any changes in purchasing,
pricing or selling policy, or, any changes in its sales, business or employee
relations in general, (iii) the filing or commencement of any litigation or
governmental or agency proceedings against Triple C.  PGRA shall advise the
Triple C Stockholders of events outside the ordinary course of business and
which are materially adverse and (iv) any material adverse change in patterns of
business.
 
Section 5.04 Action to preserve Triple C's business and assets.
 
(a)  
Notwithstanding anything contained in this Agreement to the contrary, Triple C
will not take or fail to take any action that in Triple C's or PGRA's reasonable
business judgment, is likely to give rise to a substantial penalty or a claim
for damages by any third party against Triple C, or is likely to result in
losses, or is otherwise likely to prejudice in any material respect or unduly
interfere with the conduct of its business and operations in the ordinary course
consistent with prior practice, or is likely to result in a breach by Triple C
of any of its representations, warranties or covenants contained in this
Agreement (unless any such breach is first waived in writing by PGRA).

 
(b)  
Access to information and documents.  Upon reasonable notice and during regular
business hours, Triple C will give to PGRA, its attorneys, accountants and other
representatives full access to its personnel (subject to reasonable approval as
to the time thereof) and all properties, documents, contracts, books and records
and will furnish copies of such documents (certified by officers, if so
requested) and with such information with respect to its business, operations,
affairs and prospects (financial and otherwise) as PGRA may from time to time
request, and the party to whom the information is provided will not improperly
disclose the same prior to the Closing.  Triple C will afford PGRA an
opportunity to ask questions and receive answers thereto in furtherance of its
duly diligent examination of Triple C.  Any such furnishing of such information
or any investigation shall not affect that party’s right to rely on the other
party’s representations and warranties made in this Agreement or in connection
herewith or pursuant hereto, except to the extent that written disclosure of
information at a variance or in conflict with any such representation or
warranty is made and provides specific notice of such variance or conflict.

 
Section 5.05 Access to information for due diligence.  Upon reasonable notice
and during regular business hours, PGRA will give to Triple C and the Triple C
Stockholders, their attorneys, accountants and other representatives full access
to its personnel (subject to reasonable approval as to the time thereof) and all
properties, documents, contracts, books and records and will furnish copies of
such documents (certified by officers, if so requested) and with such
information with respect to its business, operations, affairs and prospects
(financial and otherwise) as Triple C may from time to time request, and the
party to whom the information is provided will not improperly disclose the same
prior to the Closing.  PGRA will afford Triple C an opportunity to ask questions
and receive answers thereto in furtherance of its duly diligent examination of
PGRA.  Any such furnishing of such information or any investigation shall not
affect that party’s right to rely on the other party’s representations and
warranties made in this Agreement or in connection herewith or pursuant hereto,
except to the extent that written disclosure of information at a variance or in
conflict with any such representation or warranty is made and provides specific
notice of such variance or conflict.
 
Section 5.06 Confidential treatment of information.  The provisions of Exhibit E
shall be binding upon the parties.
 
Page 10 of a 19 page Agreement, plus Exhibits and Schedules

--------------------------------------------------------------------------------


Section 5.07 Cooperation by the parties.  Each party hereto shall cooperate and
shall take such further action as may be reasonably requested by any other party
in order to carry out the provisions and purposes of this Agreement.  Triple C
shall cooperate with PGRA, and its independent public accountant, the cost of
which shall be the responsibility of PGRA, with respect to an audit of Triple
C's financial statements and review of interim, stub period financial statements
required to enable PGRA to file a registration statement pursuant to the 1933
Act or the 1934 Act.  This covenant shall survive the Closing.
 
Section 5.08 Conduct of Triple C's business after Closing.
 
(a)  
Triple C will be operated as a wholly owned subsidiary of PGRA, and as a
separate corporation, and shall not be merged into PGRA or any other subsidiary
of PGRA at least until PGRA has completed payment provided in Section 2.03.

 
(b)  
In the event PGRA fails to pay the installment as provided in Section 2.03,
subject to reasonable extensions (with interest at eighteen-percent per annum on
extended amounts during the respective extension periods), the Triple C
Stockholders may elect, by written notice given to PGRA within ten days after
any such failure, to return to PGRA the PGRA Stock, common stock purchase
warrants and the payment they have received pursuant to Sections 2.02, without
interest, offset or deduction, and PGRA will, upon such election and return of
the PGRA Stock and funds, return the Triple C Securities to the Triple C
Stockholders.

 
(c)  
Beginning seven (7) business days after Closing, PGRA shall deliver $25,000 and
shall continue to deliver $25,000 every ten (10) business days to Triple C as a
capital infusion ("Infusion Payment") for use as mutually agreed to by PGRA and
the Triple C Stockholders.  Payments made under this Section 5.08 shall continue
until the aggregate Infusion Payments total $100,000.

 
Article VI
 
FEDERAL INCOME TAX MATTERS
 
Section 6.01 Federal income tax treatment.  Each party shall be responsible for
obtaining his, her or its own tax advice with respect to and understanding the
federal income tax consequences of the transactions and the federal income tax
consequences thereof contemplated by this Agreement and waives any reliance with
respect thereto on any other party.  The Triple C Stockholders understand the
transaction will be taxable to them at least to the extent of “boot”.
 
Article VII
 
SECURITIES LAW MATTERS AND STATUS OF SHARES
 
Section 7.01 Unregistered shares.  The PGRA Stock delivered to the Triple C
Stockholders is not being registered under the 1933 Act and the securities laws
of Nebraska or any other state of jurisdiction, and the PGRA Stock is not
transferable, except as permitted under various exemptions contained in the 1933
Act and applicable state securities law.  The provisions contained in the
following sections are intended to ensure compliance with the 1933 Act and
applicable state securities law.
 
Section 7.02 No transfers in violation of 1933 Act.  The Triple C Stockholders
will agree at Closing not to offer, sell, assign, pledge, hypothecate, transfer
or otherwise dispose of the PGRA Stock, except after full compliance with all of
the applicable provisions of and regulations under the 1933 Act and applicable
state securities law; and, may be required to into a “lock up agreement” on the
same terms entered into by other PGRA stockholders.
 
Section 7.03 Investment intent.  The Triple C Stockholders will represent and
warrant to and covenant with PGRA at Closing that they are acquiring the PGRA
Stock for their own, respective accounts for investment and not with a view to
resale or other distribution; that they each currently have no intention of
selling, assigning, transferring, pledging, hypothecating or otherwise disposing
of all or any part thereof at any particular time, for any particular price, or
on the happening of any particular event or circumstance; and they will
acknowledge that they understand PGRA is relying on the truth and accuracy of
their covenants, warranties and representations in issuing the PGRA Stock
without first registering them under the 1933 Act.
 
Page 11 of a 19 page Agreement, plus Exhibits and Schedules

--------------------------------------------------------------------------------


 
Section 7.04 Investment legend on certificates.  The Triple C Stockholders will
further agree that the certificates evidencing the PGRA Stock shall contain the
following legend or a legend of similar import:
 
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AND IS A
“RESTRICTED SECURITY” AS DEFINED UNDER SAID ACT.  ACCORDINGLY, NEITHER THIS
SECURITY NOR ANY INTEREST THEREIN MAY BE SOLD, OFFERED FOR SALE, ASSIGNED,
TRANSFERRED, PLEDGED OR HYPOTHECATED, EXCEPT BY BONA FIDE GIFT OR INHERITANCE,
IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS SECURITY UNDER
SAID ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER THAT SUCH
REGISTRATION IS NOT REQUIRED.
 
Section 7.05 Registration Right.  If PGRA or any successor entity (for purposes
of this Section 7.05, the “Company”), proposes to register (including for this
purpose a registration effected by the Company for stockholders other than the
Triple C Stockholders) any of the Company’s stock or other securities under the
1933 Act in connection with the public offering of such securities solely for
cash, the Company shall, at such time, promptly give the Triple C Stockholders
written notice of such registration.  Upon the written request of the Triple C
Stockholders within twenty (20) days after mailing of such notice by the
Company, the Company shall cause to be registered under the 1933 Act the PGRA
Stock that each such Triple C Stockholder has requested to be registered;
provided, that the Company’s obligations under this Section shall terminate once
all shares of PGRA Stock held by both Triple C Stockholders may immediately be
sold in reliance on Rule 144 under the Securities Act.
 
Article VIII
 
TERMINATION PRIOR TO CLOSING
 
Section 8.01 Termination for default.
 
(a)  
PGRA may, by notice to Triple C and the Triple C Stockholders given in the
manner provided below on or at any time prior to the Closing Date, terminate
this Agreement if default shall be made by Triple C in the observance or in the
due and timely performance of any of any material covenants and agreements
contained in this Agreement, made by Triple C pursuant to or imposed upon it in
this Agreement, if the default has not been fully cured within fifteen days
after receipt of the notice specifying the default.

 
(b)  
Triple C and the Triple C Stockholders may, by notice to PGRA given in the
manner provided below on or at any time prior to the Closing Date, terminate
this Agreement if default shall be made by PGRA in the observance or in the due
and timely performance of any of any material covenants and agreements contained
in this Agreement, made by PGRA pursuant to or imposed upon it in this
Agreement, if the default has not been fully cured within fifteen days after
receipt of the notice specifying the default.

 
Section 8.02 Termination for failure to Close.  If the Closing does not occur on
or before the date provided in Section 3.01, any party, if that party is not
then in default in the observance or in the due or timely performance of any
covenants and conditions under this Agreement, may at any time terminate this
Agreement by giving written notice to the other parties; provided, that the
parties may extend the Closing date in writing.
 
Section 8.03 Termination for loss of bargain.
 
(a)  
PGRA may, at its option, terminate this Agreement prior to the Closing if (i) in
completion of its due diligence examination of Triple C, it discovers the
existence of a material, adverse variance from its due diligence examination
prior to the date of this Agreement, or (ii) the business or assets of Triple C
have suffered any material damage, destruction or loss (whether or not covered
by insurance), or (iii) Triple C is prevented by order of court or
administrative action from consummating the transactions contemplated by this
Agreement, whether or not Triple C has exhausted its appeals.

 
Page 12 of a 19 page Agreement, plus Exhibits and Schedules

--------------------------------------------------------------------------------


 
 
 
(b)  
Triple C may, at its option, terminate this Agreement prior to the Closing if
(i) in completion of its due diligence examination of PGRA, it discovers the
existence of a material, adverse variance from its due diligence examination
prior to the date of this Agreement, or (ii) the business or assets of PGRA have
suffered any material damage, destruction or loss (whether or not covered by
insurance), or (iii) PGRA is prevented by order of court or administrative
action from consummating the transactions contemplated by this Agreement,
whether or not PGRA has exhausted its appeals.

 
Article IX
 
NOTICES
 
Section 9.01 Procedure for giving notices.  Any and all notices or other
communications required or permitted to be given under any of the provisions of
this Agreement shall be in writing and shall be deemed to have been duly given
when personally delivered (excluding telephone facsimile and including receipted
express courier and overnight delivery service) or mailed by first class
certified U.S. mail, return receipt requested showing name of recipient,
addressed to the proper party.
 
Section 9.02 Addresses for notices.  For purposes of sending notices under this
Agreement, the addresses of the parties are as follows:
 
IF to PGRA
Paul A. Henley, President
6371 Business Boulevard Suite 200
Sarasota, Florida 34240
If to Triple C and the Triple C Stockholders before Closing:
Craig White
201 North First Street
Doniphan, Nebraska  68832
Copy to:
Jackson L. Morris, Esq.
3116 West North A Street
Tampa, Florida 33609-1544
 
Copy to:
David L. Bracht
1620 Dodge Street Suite #2100
Omaha, NE 68102
 
If to the Triple C Stockholders after Closing:
Craig White (with copy to David Bracht at above address)
P.O. Box 292
Doniphan, Nebraska 68832



Section 9.03 Change of address.  A party may change its address for notices by
sending a notice of such change to all other parties by the means provided in
Section 9.01.
 
Article X
 
LEGAL AND OTHER COSTS
 
Section 10.01 Party entitled to recover.  In the event that any party (the
“Defaulting Party”) defaults in his or its obligation under this Agreement and,
as a result thereof, the other party (the “Non-Defaulting Party”) seeks to
legally enforce his or its rights hereunder against the Defaulting Party
(whether in an action at law, in equity or in arbitration), then, in addition to
all damages and other remedies to which the Non-Defaulting Party is entitled by
reason of such default, the Defaulting Party shall promptly pay to the
Non-Defaulting Party an amount equal to all costs and expenses (including
reasonable attorneys’ fees and expert witness fees) paid or incurred by the
Non-Defaulting Party in connection with such enforcement, subject to a maximum
of fifty thousand dollars ($50,000.00).
 
 
Page 13 of a 19 page Agreement, plus Exhibits and Schedules
 

--------------------------------------------------------------------------------


 
Section 10.02 Interest.  In the event the Non-Defaulting Party is entitled to
receive an amount of money by reason of the Defaulting Party’s default
hereunder, then, in addition to such amount of money, the Defaulting Party shall
promptly pay to the Non-Defaulting Party a sum equal to interest on such amount
of money accruing at the rate of 1.5% per month during the period between the
date such payment should have been made hereunder and the date of the actual
payments thereof.
 
Article XI
 
MISCELLANEOUS
 
Section 11.01 Effective date.  The effective date of this Agreement shall for
all purposes be the date set forth in first paragraph hereof notwithstanding a
later actual date of execution by any individual party.
 
Section 11.02 Entire agreement.  This writing constitutes the entire agreement
of the parties with respect to the subject matter hereof, superseding all prior
agreements, understandings, representations and warranties.
 
Section 11.03 Waivers.  No waiver of any provision, requirement, obligation,
condition, breach or default hereunder, or consent to any departure from the
provisions hereof, shall be considered valid unless in writing and signed by the
party giving such waiver, and no such waiver shall be deemed a waiver of any
subsequent breach or default of the same or similar nature.
 
Section 11.04 Amendments.  This Agreement may not be modified, amended or
terminated except by a written agreement specifically referring to this
Agreement signed by all of the parties hereto and amendment, modification or
alteration of, addition to or termination of this Agreement or any provision of
this Agreement shall not be effective unless it is made in writing and signed by
the parties.
 
Section 11.05 Construction.  This Agreement has been negotiated by the parties,
section by section, and no provision hereof shall be construed more strictly
against one party than against the other party by reason of such party having
drafted such provision.  The order in which the provisions of this Agreement
appear are solely for convenience of organization; and later appearing
provisions shall not be construed to control earlier appearing provisions.
 
Section 11.06 Invalidity.  It is the intent of the parties that each provision
of this Agreement shall be interpreted in such a manner as to be effective and
valid under applicable law.  If any provision hereof shall be prohibited,
invalid, illegal or unenforceable, in any respect, under applicable law, such
provision shall be ineffective to the extent of such prohibition, invalidity or
non enforceability only, without invalidating the remainder of such provision or
the remaining provisions of this Agreement; and, there shall be substituted in
place of such prohibited, invalid, illegal or unenforceable provision a
provision which nearly as practicable carries out the intent of the parties with
respect thereto and which is not prohibited and is valid, legal and enforceable.
 
Section 11.07 Multiple counterparts.  This Agreement may be executed in one or
more counterparts, each of which shall be an original and, taken together, shall
be deemed one and the same instrument.
 
Section 11.08 Assignment, parties and binding effect.  This Agreement, and the
duties and obligations of any party shall not be assigned without the prior
written consent of the other party(ies).  This Agreement shall benefit solely
the named parties and no other person shall claim, directly or indirectly,
benefit hereunder, express or implied, as a third-party beneficiary, or
otherwise.  Wherever in this Agreement a party is named or referred to, the
successors (including heirs and personal representative of individual parties)
and permitted assigns of such party shall be deemed to be included, and all
agreements, promises, covenants and stipulations in this Agreement shall be
binding upon and inure to the benefit of their respective successors and
permitted assigns.
 
Section 11.09 Survival of representations and warranties.  The representations
and warranties made herein shall survive the execution and delivery of this
Agreement and full performance hereunder of the obligations of the representing
and warranting party, subject to the provisions of Section 4.03.
 
Page 14 of a 19 page Agreement, plus Exhibits and Schedules

--------------------------------------------------------------------------------


 
Section 11.10 Jurisdiction and venue.  Any action or proceeding for enforcement
of this Agreement and the instruments and documents executed and delivered in
connection herewith which is determined by a court of competent jurisdiction
not, as a matter of law, which seeks injunctive relief shall be brought and
enforced in the courts of the State of Nebraska in and for Hall County,
Nebraska, and the parties irrevocably submit to the jurisdiction of each such
court in respect of any such action or proceeding.
 
Section 11.11 Applicable law.  This Agreement and all amendments thereof shall
be governed by and construed in accordance with the law of the State of Nebraska
applicable to contracts made and to be performed therein (not including the
choice of law rules thereof).
 

Page 15 of a 19 page Agreement, plus Exhibits and Schedules
 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties hereto have caused this agreement to be signed
by their respective officers thereunto duly authorized and their respective
corporate seals to be hereunto affixed, the day and year first above written.
 
[Corporate
Seal]                                Attest:                                PlanGraphics,
Inc.


/s/ Jackson L.
Morris                                                                    By:
/s/ Paul A. Henley
Jackson L. Morris,
Secretary                                                       Paul A. Henley,
President


         Triple C Transport, Inc.


/s/  Vonnie
White                                                                          
By: /s/  Craig White
Vonnie White,
Secretary                                                               Craig
White, President 

 
      

           Triple C Stockholders:


            /s/  Craig White
            Craig White


           /s/  Vonnie White
           Vonnie White



Signature Page to the Stock Purchase Agreement
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
OFFICERS’ CERTIFICATE


Pursuant to Section 3.0__ of the Stock Purchase Agreement identified within
 
The undersigned, __________, President, and __________, Treasurer, of
______________, a _____________ corporation (the “Corporation”), hereby each
certifies that he is familiar with the Stock Purchase Agreement, dated
___________________, (the “Agreement”), between the Corporation and
_________________ and, to the best of his knowledge, based on reasonable
investigation:
 
(a)  
All representations and warranties of
the                                                                                                
(as defined in the Agreement) contained in the Agreement, and in all Exhibits
and Schedules attached thereto containing information delivered by, were true
and correct in all material respects when made and when deemed to have been made
and are true and correct at the date hereof, except for changes in the ordinary
course of business between the date of the Agreement, in conformity with the
covenants and agreements contained in the Agreement.

 
(b)  
All covenants, agreements and obligations required by the terms of the Agreement
to be performed byat or before the Closing have been duly and properly performed
in all material respects.

 
(c)  
Since the date of the Agreement there have not occurred any material adverse
change in the condition or prospects (financial or otherwise), business,
properties or assets of the.

 
IN WITNESS WHEREOF, each of the undersigned has executed this certificate this
____________.
 


______________________________, President




______________________________, Treasurer



A-1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
SECRETARY’S CERTIFICATE


Pursuant to Section 3.0__ of the Stock Purchase Agreement identified within.
 
I, ____________, the duly elected, qualified and acting Secretary of
________________, a corporation duly organized, existing and in good standing
under the laws of __________, (the “Corporation”) do hereby certify that:
 
(i)  
The following is a true and complete copy of Resolution of the Board of
Directors of the Corporation taken and adopted on ___________, approving the
Stock Purchase Agreement dated _________,  by and among the Corporation and
____________________, and that said Resolution has not been rescinded, revoked
or modified and is in full force and effect at the date hereof:

 
(ii)  
The persons whose names, titles and signatures appear below are each the duly
elected, qualified and acting officers of the Corporation, hold on the date
hereof the offices set forth opposite their respective names and the signatures
appearing opposite said names are the genuine signatures of said persons:

 


Name                                           Title                         
                  Signature


________________________    President                                ___________________________


________________________            Secretary                                ___________________________


________________________    Treasurer                                ___________________________


(iii)  
I am authorized by the Corporation to make the within certifications.

 
IN WITNESS WHEREOF, I have executed this Certificate on _________________
 
(CORPORATE SEAL)


_____________________, Secretary


I, __________, President of _________________, a ______________ corporation,
hereby certify that ___________ is duly elected, qualified and acting Secretary
of ___________ and that the signature appearing above is his genuine signature.
 
IN WITNESS WHEREOF, I have executed this Certificate on _________________,
 
_____________________, President



B-1
 
 

--------------------------------------------------------------------------------

 



EXHIBIT C


 
EMPLOYMENT AGREEMENT
 


This EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into by and between
Integrated Freight Corporation (IFC), a Florida corporation, (the “Company”),
and Craig White of Doniphan, Nebraska (“Employee”) effective as of date IFC
acquires White Farms Trucking, Inc..


RECITAL
 


Employee is party to that certain Stock Purchase Agreement (the “SPA”) dated as
of April __________, 2010 with PlanGraphics, Inc. (“PGRA”), pursuant to which
PGRA has agreed to acquire all shares held by Employee of Triple C Transport,
Inc. (“Triple C”), after which Triple C shall become a wholly owned subsidiary
of PGRA or an affiliate of PGRA.


The Company desires to employ Employee, and Employee is willing to accept
employment by the Company, in each case on the terms and subject to the
conditions set forth in this Agreement, to perform assigned duties in connection
with operation and management of Triple C.


NOW, THEREFORE, the parties hereto hereby agree as follows:


AGREEMENT
 


1.   Position and Duties.


 
1.1  Position.   During the term of this Agreement, Employee agrees to be
employed by and to serve the Company as General Manager, to perform such duties
consistent with such position as may be assigned to him from time to time by the
Board of Directors and their appointees.  Employee’s principal place of business
with respect to his services to the Company shall be Doniphan, Nebraska,
provided that Employee agrees to undertake such travel as may be required in the
performance of his duties.   All travel expenses of Employee shall be reimbursed
in accordance with Section 3.3 (c) below.


1.2  Supervision and Direction.  Employee shall carry out his duties under the
general supervision and direction of the Board of Directors of the Company and
their appointees in accordance with the Company’s policies, rules and procedures
in force from time to time.


1.3  Time Required.   Employee shall devote his full time, attention, skill and
efforts to his tasks and duties hereunder to the affairs of the
Company.   Without the prior written consent of the Company, Employee shall not
provide services for compensation to any other person or business entity during
the Term of his employment by the Company, as defined in paragraph 2.1, or
engage in any other business activity, whether or not such other business
activity is pursued for profit or pecuniary advantage unless approved by the
Board of Directors, provided, that investing in the public stock market shall
not be deemed "business activity" for purposes of this Section.


2.   Term of Employment, Termination.


2.1  Term.  The term of employment under this Agreement (the “Term”) shall begin
on Start Date and shall continue through three calendar years after the Start
Date (the “Expiration Date”), unless earlier terminated in accordance with
Article 2 or extended pursuant to the following sentence.   Unless written
notice is given by the Company or Employee to the other at least ninety days
prior to the Expiration Date (or any later date to which the Term shall have
been extended in accordance with this Section 2.1) advising that the one giving
such notice does not desire to extend or does desire to further extend this
Agreement, the Term shall automatically be extended for additional one-year
periods without further action of either the Company or Employee.
 
C-1
                                                                                   

--------------------------------------------------------------------------------



 
2.2  Termination for Cause. Termination for Cause (as defined in Section 2.7(a)
below) may be effected by the Company at any time during the Term of this
Agreement and shall be effected by written notification to Employee from the
Chairman of the Board of Directors or by action of a majority of the directors,
in the event the Employee is the Chairman, stating the reason for
termination.   Such termination shall be effective immediately upon the giving
of such notice, unless the Board of Directors shall otherwise determine.   Upon
Termination for Cause, Employee shall be paid all accrued salary, any benefits
under any plans of the Company in which Employee is a participant to the full
extent of Employee’s rights under such plans, accrued vacation pay and any
appropriate business expenses incurred by Employee in connection with his duties
hereunder prior to such termination, all to the date of termination, but
Employee shall not be entitled to any other compensation or reimbursement of any
kind, including without limitation, severance compensation.


2.3  Voluntary Termination.   In the event of a Voluntary Termination (as
defined in Section 2.7(b) below), the Company shall pay to Employee all accrued
salary, bonus compensation to the extent earned, any benefits under any plans of
the Company in which Employee is a participant to the full extent of Employee’s
rights under such plans, accrued vacation pay and any appropriate business
expenses incurred by Employee in connection with his duties hereunder, all to
the date of termination, but no other compensation or reimbursement of any kind,
including without limitation, severance compensation.  Employee may affect a
Voluntary Termination by giving thirty (30) days written notice of such
termination to the Company.


2.4  Termination by Death.   In the event of Employee’s death during the Term of
this Agreement, Employee’s employment shall be deemed to have terminated as of
the last day of the month during which his death occurs and the Company shall
pay to his estate or such beneficiaries, as Employee may from time to time
designate, all accrued salary, any benefits under any plans of the Company in
which Employee is a participant to the full extent of Employee’s rights under
such plans, accrued vacation pay and any appropriate business expenses incurred
by Employee in connection with his duties hereunder, all to the date of
termination, but Employee’s estate shall not be paid any other compensation or
reimbursement of any kind, including without limitation, severance compensation.


2.5  Termination by Reason of Disability.   If, during the Term of this
Agreement, a physician selected by the Company certifies that Employee has
become physically or mentally incapacitated or unable to perform his full-time
duties under this Agreement, and that such incapacity has continued for a period
of 180 calendar days within any period of 365 consecutive days, the Company
shall have the right to terminate Employee’s employment hereunder by written
notification to Employee, and such termination shall be effective on the seventh
day following the giving of such notice (“Termination by Reason of
Disability”).   In such event, the Company will pay to Employee all accrued
salary, any benefits under any plans of the Company in which Employee is a
participant to the full extent of Employee’s rights under such plans, accrued
vacation pay, any appropriate business expenses incurred by Employee in
connection with his duties hereunder, all to the date of termination, and all
severance compensation required under Section 4.1, but Employee shall not be
paid any other compensation or reimbursement of any kind.   In the event of a
Termination by Reason of Disability, upon the termination of the disability, the
Company will use its best efforts to reemploy Employee, provided that such
reemployment need not be in the same capacity or at the same salary or benefits
level as in effect prior to the Termination by Reason of Disability.


2.6  Employee’s Obligation Upon Termination.  Upon the Termination of Employee’s
employment for any reason, Employee shall within ten days of such termination
return to the Company all personal property and proprietary information in
Employee’s possession belonging to the Company.   Unless and until the Employee
has complied with this Section (which shall be determined by the Company's
standard termination and check-out procedures), the Company shall have no
obligation to make any payment of any kind to Employee hereunder.


2.7  Definitions.   For purposes of this Agreement the following terms shall
have the following meanings:


(a)  “Termination for Cause” shall mean termination by the Company of Employee’s
employment by the Company by reason of:


(i)  Employee’s willful dishonesty towards, fraud upon, or deliberate injury or
attempted injury to, or breach of fiduciary duty to, the Company;
 
C-2
                                                                            
        

--------------------------------------------------------------------------------



 
(ii)  Employee’s material breach of this Agreement, including any Exhibit
hereto, or any other agreement to which Employee and the Company are parties;


(iii)  Employee’s use or possession of illegal drugs at any time, use of
alcoholic beverages during working hours or on Company property except when
specifically allowed by a company sponsored function, improper use of
prescription drugs during working hours or on Company property or Employee
reporting to work (which includes activities away from Company offices) under
the influence of illegal drugs or alcohol;


(iv)  Conduct by Employee, whether or not in connection with the performance of
the duties contemplated hereunder, that would result in serious prejudice to the
interests of the Company if Employee were to continue to be employed, including,
without limitation, the conviction of a felony or a good faith determination by
the Board of Directors that Employee has committed acts involving moral
turpitude;


(v)  Any material violation of any rule, regulation or policy of the Company by
Employee or Employee’s failure to follow reasonable instructions or directions
of the Board of Directors of the Company (as it relates to the Employee’s
written job description) or any policy, rule or procedure of the Company in
force from time to time.   All Company policies, rules, regulations and
procedures currently in force must be provided to Employee in writing before
execution of this Agreement.   Any changes to Company policies, rules and
procedures must be provided to Employee in writing ten days prior to the changes
becoming effective.


(b)  “Voluntary Termination” shall mean termination by Employee of Employee’s
employment other than (i) Termination by Reason of Disability and (ii)
Termination by reason of Employee’s Death.


3.   Salary, Benefits and Bonus Compensation.


3.1  Base Salary.   As payment for the services to be rendered by Employee as
provided in Section 1 and subject to the terms and conditions of Section 2, the
Company agrees to pay to Employee a Base Salary at an initial rate of $110,000
per annum payable in accordance with the Company’s regular payroll practices
(twice monthly).  Beginning 365 days from the date of this Agreement and
continuing on each subsequent one year anniversary, Employee's salary shall
equal one hundred and ten percent (110%) of the previous year's
compensation.   Such rate and Employee’s performance shall be reviewed by the
Company’s Board of Directors and their appointees on an annual basis, commencing
Starting Date, for a determination of whether an adjustment in Employee’s Base
Salary should be made, which adjustment shall be in sole discretion of the
Company’s Board of Directors.


3.2  Additional Payments.   In addition to the Base Salary, Company shall
provide as additional payment for the services provided in Section 1 and subject
to the terms and conditions of Section 2, the Company agrees to pay to Employee:


(a)  Warrants.  Upon executing this Agreement, Company shall issue to employee
warrants granting the right to purchase an aggregate of 250,000 shares of the
Company's common stock at $0.75 per share exercisable at any time from the date
of this agreement through the date that is five (5) years after the date of this
agreement


(b)  First Year Bonus.  In addition, Employee will be entitled to a bonus of 10%
of EBITRA generated by Triple C (the “First Year Bonus”) during the full twelve
month period beginning on the first day of the next month following the closing
of the SPA.  For purposes of calculating the First Year Bonus, “EBITRA” shall
mean the amount equal to the net income of the company plus, to the extent
deducted, the aggregate of interest, taxes, rental payments and amortization
during the period calculated in accordance with GAAP rules, provided that
“rental payments” shall mean the aggregate of the lease payments paid by Triple
C during the period.  The First Year Bonus payment shall be paid to the Employee
at the end of the thirteenth month period beginning on the first day of the next
month following the Closing.


3.3  Performance Bonus.  The Board of Directors and their appointees will
establish goals for the Company each year, which may include a target revenue
goal, consummation of a merger with a candidate, asset base, etc.   Employee
shall be entitled to a bonus of computed as a percentage of revenue over the
goal established by the Board, or a specific dollar number and/or additional
common stock of the Company for the attainment of other established goals.
 
C-3
                                                                                    

--------------------------------------------------------------------------------



 
3.4  Additional Benefits.   During the Term of this Agreement, Employee shall be
entitled to the following fringe benefits:


(a)  Employee Benefits. Employee shall be included in all group insurance plans
and other benefit plans and programs made available to management Employees of
the Company.


(b)  Vacation. Employee is entitled to take four weeks paid vacation within one
year from his Starting Date.


(c)    Reimbursement for Expenses. The Company shall reimburse Employee for
reasonable out-of-pocket business, travel and entertainment expenses incurred by
Employee in connection with his duties under this Agreement in accordance with
the Company’s reimbursement policy in effect from time to time.   To receive
reimbursement, the Employee must submit a monthly, written expense report,
attaching receipts thereto, listing all expenses to be reimbursed, the amount of
each, the business purpose or benefit of the expense and such other information
as may be required to satisfy the requirements of the Internal Revenue Code for
deduction of such expenses by the Company.   Company’s reimbursement policy
currently in force must be provided to Employee in writing before execution of
this Agreement.   Any changes to Company’s policy must be provided to Employee
in writing thirty (30) days prior to the changes becoming effective.


(d)  Automobile Allowance.  The Company shall pay to or for the benefit of
Employee an automobile allowance of $750.00 per month, which may include a
vehicle lease payments for an automobile selected by Employee and leased by the
Company; provided, that in the event a cash payment is required for a leased
vehicle, the cash payment shall be amortized over the lease term for purposes of
the monthly automobile allowance provided herein.


4.   Severance Compensation.


4.1  Acceleration of Payments.   The Company may, in the Company’s sole
discretion, if Employee so requests within thirty days following a Termination
by Reason of Disability, elect to pay to Employee a lump sum severance payment
by bank cashier’s check equal to the present value of the flow of cash payments
that would otherwise be paid to Employee.


4.2.   No Severance Compensation Under Other Termination.   In the event of a
Voluntary Termination, Termination for Cause, or Termination by reason of
Employee’s Death, neither Employee nor his estate shall be paid any severance
compensation.


5.   Other Agreements.   Employee agrees that to induce the Company to enter
into this Agreement and the SPA, he (a) agreed to be bound by terms for the
treatment of confidential information attached as Exhibit E to the SPA, and (b)
a concurrently executed and delivered to the Company the Agreement not to
Compete attached as Exhibit F to the SPA.   Employee hereby covenants and agrees
to fully abide by each and every term of such agreements, and agrees and
understands that a breach or violation by Employee of any provision of any
provision of either of such agreements shall constitute grounds for Termination
for Cause under Section 2.8(a)(ii) of this Agreement, and that no such
termination shall limit or affect any other rights and remedies of the Company
arising out of or in connection with any such breach or violation.   The
covenants on the part of Employee contained in such agreements shall survive
termination of this Agreement, regardless of the reason for such termination,
unless specifically excluded by this agreement.  Employee hereby represents and
acknowledges that the Company is relying on the covenants contained in such
agreements in entering into this Agreement, and that the terms and conditions of
the covenants contained in such agreements are fair and reasonable.


6.   Miscellaneous.


6.1  Waiver.   The waiver of the breach of any provision of this Agreement shall
not operate or be construed as a waiver of any subsequent breach of the same or
other provision hereof.
 
C-4
                                                                                        

--------------------------------------------------------------------------------



 
6.2  Entire Agreement; Modifications.   This Agreement represents the entire
understanding among the parties with respect to the subject matter hereof, and
this Agreement supersedes any and all prior understandings, agreements, plans
and negotiations, whether written or oral with respect to the subject matter
hereof including without limitation, any understandings, agreements or
obligations respecting any past or future compensation, bonuses, reimbursements
or other payments to Employee from the Company.   All modifications to this
Agreement must be in writing and signed by both parties hereto.


6.3  Notices.   All notices and other communications under this Agreement shall
be in writing and shall be given by first class mail, certified or registered
with return receipt requested, and shall be deemed to have been duly given three
(3) days after mailing to the respective persons named below:


If to the Company:
Integrated Freight Corporation
6371 Business Blvd, Ste 200
Sarasota, FL 34240
Attn: Paul Henley, President


If to Employee:
Craig White
201 North 1st Street
Doniphan, Nebraska 68832


Any part may change such party’s address for notices by notice duly given
pursuant to this Section


6.4  Headings.   The Section headings herein are intended for reference and
shall not by themselves determine the construction or interpretation of this
Agreement.


6.5  Governing Law.   This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida.


6.6  Severability.   Should a court or other body of competent jurisdiction
determines that any provision of this Agreement is invalid or unenforceable,
such provision shall be adjusted rather than voided, if possible, and all other
provisions of this Agreement shall be deemed valid and enforceable to the extent
possible.


6.7  Benefits of Agreement.   The provisions of this Agreement shall be binding
upon and inure to the benefit of the executors, administrators, heirs,
successors and assigns of the parties; provided, however, that except as herein
expressly provided, this Agreement shall not be assignable either by the Company
(except to an affiliate of the Company) or by Employee.


6.8  Counterparts.   This Agreement may be executed in one or more counterparts,
all of which taken together shall constitute one and the same Agreement.


6.9  Withholdings.   All compensation and benefits to Employee hereunder shall
be subject to all applicable federal, state, local and other withholdings and
similar taxes and other payments required by applicable law.


6.10  Remedies.   All rights and remedies of the Company and of the Employee
hereunder shall be cumulative and the exercise of any right or remedy shall not
preclude the exercise of another.


6.11  Interpretation Review.   Counsel in the negotiation and execution of this
Agreement has represented both parties to this Agreement, and no inference shall
be drawn against the drafting party.   Employee acknowledges that he has in fact
reviewed and discussed this Agreement with his counsel and that he understands
and assents to the terms hereof.
 
C-5
                                                                                         

--------------------------------------------------------------------------------


6.12  Arbitration.   Any controversy or claim arising out of or relating to this
agreement, or breach thereof (other than any action by the Company seeking an
injunction or equitable relief under the Employee Non-Disclosure Agreement and
Proprietary Rights Assignment or the Non-Solicitation and Non-Competition
Agreement executed by the Employee, as amended from time to time) shall be
settled by binding arbitration to be held in Tampa, Florida, in accordance with
the Rules of the American Arbitration Association, and judgment upon any proper
award rendered by the arbitrators may be entered in any court having
jurisdiction thereof.  There shall be three arbitrators, one to be chosen
directly by each party at will, and the third arbitrator to be selected by the
two arbitrators so chosen.  To the extent permitted by the rules of the American
Arbitration Association, the selected arbitrators may grant equitable
relief.  Each party shall pay the fees of the arbitrator selected by him and his
own attorneys, and the expenses of his witnesses and all other expenses
connected with the presentation of his case.  The cost of the arbitration
including the cost of the record of transcripts thereof, in any, administrative
fees, and all other fees and cost shall be borne equally by the parties.   The
rules of discovery of the Federal District Court for the Middle District of
Florida shall govern discovery conducted by the parties, who shall have the
right to apply to said court for enforcement thereof.
 
C-6

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first above written.


 Employee
    Craig
White                                                 __________________ date
__/___/___






Integrated Freight Corporation
     Paul Henley, CEO                                      __________________
date __/___/___


 
C-7

 
 
 

--------------------------------------------------------------------------------

 





EXHIBIT D


 
EMPLOYMENT AGREEMENT
 


This EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into by and between
Integrated Freight Corporation (IFC), a Florida corporation, (the “Company”),
and Vonnie White of Doniphan, Nebraska (“Employee”) effective as of date IFC
acquires White Farms Trucking, Inc..


RECITAL
 


Employee is party to that certain Stock Purchase Agreement (the “SPA”) dated as
of April __________, 2010 with PlanGraphics, Inc. (“PGRA”), pursuant to which
PGRA has agreed to acquire all shares held by Employee of Triple C Transport,
Inc. (“Triple C”), after which Triple C shall become a wholly owned subsidiary
of PGRA or an affiliate of PGRA.




The Company desires to employ Employee, and Employee is willing to accept
employment by the Company, in each case on the terms and subject to the
conditions set forth in this Agreement, to perform assigned duties in connection
with operation and management of Triple C.


NOW, THEREFORE, the parties hereto hereby agree as follows:


AGREEMENT
 


1.   Position and Duties.


 
1.1  Position.   During the term of this Agreement, Employee agrees to be
employed by and to serve the Company as Assistant Manager, to perform such
duties consistent with such position as may be assigned to him from time to time
by the Board of Directors and their appointees.  Employee’s principal place of
business with respect to her services to the Company shall be Doniphan,
Nebraska, provided that Employee agrees to undertake such travel as may be
required in the performance of her duties.   All travel expenses of Employee
shall be reimbursed in accordance with Section 3.3 (c) below.


1.2  Supervision and Direction.  Employee shall carry out her duties under the
general supervision and direction of the Board of Directors of the Company and
their appointees in accordance with the Company’s policies, rules and procedures
in force from time to time.


1.3  Time Required.   Employee shall devote her full time, attention, skill and
efforts to her tasks and duties hereunder to the affairs of the
Company.   Without the prior written consent of the Company, Employee shall not
provide services for compensation to any other person or business entity during
the Term of her employment by the Company, as defined in paragraph 2.1, or
engage in any other business activity, whether or not such other business
activity is pursued for profit or pecuniary advantage unless approved by the
Board of Directors, provided, that investing in the public stock market shall
not be deemed "business activity" for purposes of this Section.


2.   Term of Employment, Termination.


2.1  Term.  The term of employment under this Agreement (the “Term”) shall begin
on Start Date and shall continue through three calendar years after the Start
Date (the “Expiration Date”), unless earlier terminated in accordance with
Article 2 or extended pursuant to the following sentence.   Unless written
notice is given by the Company or Employee to the other at least ninety days
prior to the Expiration Date (or any later date to which the Term shall have
been extended in accordance with this Section 2.1) advising that the one giving
such notice does not desire to extend or does desire to further extend this
Agreement, the Term shall automatically be extended for additional one-year
periods without further action of either the Company or Employee.
 
D-1

--------------------------------------------------------------------------------


2.2  Termination for Cause. Termination for Cause (as defined in Section 2.7(a)
below) may be effected by the Company at any time during the Term of this
Agreement and shall be effected by written notification to Employee from the
Chairman of the Board of Directors or by action of a majority of the directors,
in the event the Employee is the Chairman, stating the reason for
termination.   Such termination shall be effective immediately upon the giving
of such notice, unless the Board of Directors shall otherwise determine.   Upon
Termination for Cause, Employee shall be paid all accrued salary, any benefits
under any plans of the Company in which Employee is a participant to the full
extent of Employee’s rights under such plans, accrued vacation pay and any
appropriate business expenses incurred by Employee in connection with her duties
hereunder prior to such termination, all to the date of termination, but
Employee shall not be entitled to any other compensation or reimbursement of any
kind, including without limitation, severance compensation.


2.3  Voluntary Termination.   In the event of a Voluntary Termination (as
defined in Section 2.7(b) below), the Company shall pay to Employee all accrued
salary, bonus compensation to the extent earned, any benefits under any plans of
the Company in which Employee is a participant to the full extent of Employee’s
rights under such plans, accrued vacation pay and any appropriate business
expenses incurred by Employee in connection with her duties hereunder, all to
the date of termination, but no other compensation or reimbursement of any kind,
including without limitation, severance compensation.  Employee may affect a
Voluntary Termination by giving thirty (30) days written notice of such
termination to the Company.


2.4  Termination by Death.   In the event of Employee’s death during the Term of
this Agreement, Employee’s employment shall be deemed to have terminated as of
the last day of the month during which her death occurs and the Company shall
pay to her estate or such beneficiaries, as Employee may from time to time
designate, all accrued salary, any benefits under any plans of the Company in
which Employee is a participant to the full extent of Employee’s rights under
such plans, accrued vacation pay and any appropriate business expenses incurred
by Employee in connection with her duties hereunder, all to the date of
termination, but Employee’s estate shall not be paid any other compensation or
reimbursement of any kind, including without limitation, severance compensation.


2.5  Termination by Reason of Disability.   If, during the Term of this
Agreement, a physician selected by the Company certifies that Employee has
become physically or mentally incapacitated or unable to perform her full-time
duties under this Agreement, and that such incapacity has continued for a period
of 180 calendar days within any period of 365 consecutive days, the Company
shall have the right to terminate Employee’s employment hereunder by written
notification to Employee, and such termination shall be effective on the seventh
day following the giving of such notice (“Termination by Reason of
Disability”).   In such event, the Company will pay to Employee all accrued
salary, any benefits under any plans of the Company in which Employee is a
participant to the full extent of Employee’s rights under such plans, accrued
vacation pay, any appropriate business expenses incurred by Employee in
connection with her duties hereunder, all to the date of termination, and all
severance compensation required under Section 4.1, but Employee shall not be
paid any other compensation or reimbursement of any kind.   In the event of a
Termination by Reason of Disability, upon the termination of the disability, the
Company will use its best efforts to reemploy Employee, provided that such
reemployment need not be in the same capacity or at the same salary or benefits
level as in effect prior to the Termination by Reason of Disability.


2.6  Employee’s Obligation Upon Termination.  Upon the Termination of Employee’s
employment for any reason, Employee shall within ten days of such termination
return to the Company all personal property and proprietary information in
Employee’s possession belonging to the Company.   Unless and until the Employee
has complied with this Section (which shall be determined by the Company's
standard termination and check-out procedures), the Company shall have no
obligation to make any payment of any kind to Employee hereunder.


2.7  Definitions.   For purposes of this Agreement the following terms shall
have the following meanings:


(a)  “Termination for Cause” shall mean termination by the Company of Employee’s
employment by the Company by reason of:
 
                                                                                          D-2

--------------------------------------------------------------------------------


 

 
(i)  Employee’s willful dishonesty towards, fraud upon, or deliberate injury or
attempted injury to, or breach of fiduciary duty to, the Company;


(ii)  Employee’s material breach of this Agreement, including any Exhibit
hereto, or any other agreement to which Employee and the Company are parties;


(iii)  Employee’s use or possession of illegal drugs at any time, use of
alcoholic beverages during working hours or on Company property except when
specifically allowed by a company sponsored function, improper use of
prescription drugs during working hours or on Company property or Employee
reporting to work (which includes activities away from Company offices) under
the influence of illegal drugs or alcohol;


(iv)  Conduct by Employee, whether or not in connection with the performance of
the duties contemplated hereunder, that would result in serious prejudice to the
interests of the Company if Employee were to continue to be employed, including,
without limitation, the conviction of a felony or a good faith determination by
the Board of Directors that Employee has committed acts involving moral
turpitude;


(v)  Any material violation of any rule, regulation or policy of the Company by
Employee or Employee’s failure to follow reasonable instructions or directions
of the Board of Directors of the Company (as it relates to the Employee’s
written job description) or any policy, rule or procedure of the Company in
force from time to time.   All Company policies, rules, regulations and
procedures currently in force must be provided to Employee in writing before
execution of this Agreement.   Any changes to Company policies, rules and
procedures must be provided to Employee in writing ten days prior to the changes
becoming effective.


(b)  “Voluntary Termination” shall mean termination by Employee of Employee’s
employment other than (i) Termination by Reason of Disability and (ii)
Termination by reason of Employee’s Death.


3.   Salary, Benefits and Bonus Compensation.


3.1  Base Salary.   As payment for the services to be rendered by Employee as
provided in Section 1 and subject to the terms and conditions of Section 2, the
Company agrees to pay to Employee a “Base Salary at an initial rate of $60,000
per annum payable in accordance with the Company’s regular payroll practices
(twice monthly).  Such rate and Employee’s performance shall be reviewed by the
Company’s Board of Directors and their appointees on an annual basis, commencing
Starting Date, for a determination of whether an adjustment in Employee’s Base
Salary should be made, which adjustment shall be in sole discretion of the
Company’s Board of Directors.


3.2  Additional Payments.  In addition to the Base Salary, Company shall provide
as additional payment for the services provided in Section 1 and subject to the
terms and conditions of Section 2, the Company agrees to pay to Employee:


(a)  Warrants.  Upon executing this Agreement, Company shall issue to employee
warrants granting the right to purchase an aggregate of 250,000 shares of the
Company's common stock at $0.75 per share exercisable at any time from the date
of this agreement through the date that is five (5) years after the date of this
agreement
 
 
3.3  Performance Bonus.  The Board of Directors and their appointees will
establish goals for the Company each year. A Compensation Committee will be
formed to review and recommend possible bonuses for key employees. Employee
shall then be entitled to a specific dollar amount and/or common stock of the
Company for the attainment of established goals.


3.4  Additional Benefits.   During the Term of this Agreement, Employee shall be
entitled to the following fringe benefits:


(a)  Employee Benefits.  Employee shall be included in all group insurance plans
and other benefit plans and programs made available to management Employees of
the Company.


(b)  Vacation. Employee is entitled to take two weeks paid vacation within one
year from her Starting Date.
 
                                                                                          D-3

--------------------------------------------------------------------------------



 
(c)    Reimbursement for Expenses.  The Company shall reimburse Employee for
reasonable out-of-pocket business, travel and entertainment expenses incurred by
Employee in connection with her duties under this Agreement in accordance with
the Company’s reimbursement policy in effect from time to time.   To receive
reimbursement, the Employee must submit a monthly, written expense report,
attaching receipts thereto, listing all expenses to be reimbursed, the amount of
each, the business purpose or benefit of the expense and such other information
as may be required to satisfy the requirements of the Internal Revenue Code for
deduction of such expenses by the Company.   Company’s reimbursement policy
currently in force must be provided to Employee in writing before execution of
their Agreement.   Any changes to Company’s policy must be provided to Employee
in writing thirty (30) days prior to the changes becoming effective.


4.   Severance Compensation.


4.1  Acceleration of Payments.   The Company may, in the Company’s sole
discretion, if Employee so requests within thirty days following a Termination
by Reason of Disability, elect to pay to Employee a lump sum severance payment
by bank cashier’s check equal to the present value of the flow of cash payments
that would otherwise be paid to Employee.


4.2.   No Severance Compensation Under Other Termination.   In the event of a
Voluntary Termination, Termination for Cause, or Termination by reason of
Employee’s Death, neither Employee nor her estate shall be paid any severance
compensation.


5.   Other Agreements.   Employee agrees that to induce the Company to enter
into this Agreement and the SPA, he (a) agreed to be bound by terms for the
treatment of confidential information attached as Exhibit E to the SPA,, and (b)
a concurrently executed and delivered to the Company the Agreement not to
Compete attached as Exhibit F to the SPA.  Employee hereby covenants and agrees
to fully abide by each and every term of such agreements, and agrees and
understands that a breach or violation by Employee of any provision of any
provision of either of such agreements shall constitute grounds for Termination
for Cause under Section 2.8(a)(ii) of this Agreement, and that no such
termination shall limit or affect any other rights and remedies of the Company
arising out of or in connection with any such breach or violation.   The
covenants on the part of Employee contained in such agreements shall survive
termination of this Agreement, regardless of the reason for such termination,
unless specifically excluded by this agreement.  Employee hereby represents and
acknowledges that the Company is relying on the covenants contained in such
agreements in entering into this Agreement, and that the terms and conditions of
the covenants contained in such agreements are fair and reasonable.


6.   Miscellaneous.


6.1  Waiver.   The waiver of the breach of any provision of this Agreement shall
not operate or be construed as a waiver of any subsequent breach of the same or
other provision hereof.


6.2  Entire Agreement; Modifications.   This Agreement represents the entire
understanding among the parties with respect to the subject matter hereof, and
this Agreement supersedes any and all prior understandings, agreements, plans
and negotiations, whether written or oral with respect to the subject matter
hereof including without limitation, any understandings, agreements or
obligations respecting any past or future compensation, bonuses, reimbursements
or other payments to Employee from the Company.   All modifications to this
Agreement must be in writing and signed by both parties hereto.


6.3  Notices.   All notices and other communications under this Agreement shall
be in writing and shall be given by first class mail, certified or registered
with return receipt requested, and shall be deemed to have been duly given three
(3) days after mailing to the respective persons named below:


If to the Company:
Integrated Freight Corporation
6371 Business Blvd, Ste 200
Sarasota, FL 34240
Attn: Paul Henley, President
 
                                                                                           D-4

--------------------------------------------------------------------------------



 
If to Employee:
Vonnie White
201 North 1st Street
Doniphan, Nebraska 68832


Any part may change such party’s address for notices by notice duly given
pursuant to this Section


6.4  Headings.   The Section headings herein are intended for reference and
shall not by themselves determine the construction or interpretation of this
Agreement.


6.5  Governing Law.   This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida.


6.6  Severability.   Should a court or other body of competent jurisdiction
determines that any provision of this Agreement is invalid or unenforceable,
such provision shall be adjusted rather than voided, if possible, and all other
provisions of this Agreement shall be deemed valid and enforceable to the extent
possible.


6.7  Benefits of Agreement.   The provisions of this Agreement shall be binding
upon and inure to the benefit of the executors, administrators, heirs,
successors and assigns of the parties; provided, however, that except as herein
expressly provided, this Agreement shall not be assignable either by the Company
(except to an affiliate of the Company) or by Employee.


6.8  Counterparts.   This Agreement may be executed in one or more counterparts,
all of which taken together shall constitute one and the same Agreement.


6.9  Withholdings.   All compensation and benefits to Employee hereunder shall
be subject to all applicable federal, state, local and other withholdings and
similar taxes and other payments required by applicable law.


6.10  Remedies.   All rights and remedies of the Company and of the Employee
hereunder shall be cumulative and the exercise of any right or remedy shall not
preclude the exercise of another.


6.11  Interpretation Review.   Counsel in the negotiation and execution of this
Agreement has represented both parties to this Agreement, and no inference shall
be drawn against the drafting party.   Employee acknowledges that he has in fact
reviewed and discussed this Agreement with her counsel and that he understands
and assents to the terms hereof.


6.12  Arbitration.   Any controversy or claim arising out of or relating to this
agreement, or breach thereof (other than any action by the Company seeking an
injunction or equitable relief under the Employee Non-Disclosure Agreement and
Proprietary Rights Assignment or the Non-Solicitation and Non-Competition
Agreement executed by the Employee, as amended from time to time) shall be
settled by binding arbitration to be held in Tampa, Florida, in accordance with
the Rules of the American Arbitration Association, and judgment upon any proper
award rendered by the arbitrators may be entered in any court having
jurisdiction thereof.  There shall be three arbitrators, one to be chosen
directly by each party at will, and the third arbitrator to be selected by the
two arbitrators so chosen.  To the extent permitted by the rules of the American
Arbitration Association, the selected arbitrators may grant equitable
relief.  Each party shall pay the fees of the arbitrator selected by him and his
own attorneys, and the expenses of his witnesses and all other expenses
connected with the presentation of his case.  The cost of the arbitration
including the cost of the record of transcripts thereof, in any, administrative
fees, and all other fees and cost shall be borne equally by the parties.   The
rules of discovery of the Federal District Court for the Middle District of
Florida shall govern discovery conducted by the parties, who shall have the
right to apply to said court for enforcement thereof.
 
                                                                                           D-5
 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first above written.


 Employee
    Vonnie
White                                                 __________________ date
__/___/___






Integrated Freight Corporation
     Paul Henley,
CEO                                                   __________________ date
__/___/___
 
 






                                                                                           D-6


--------------------------------------------------------------------------------


EXHIBIT E
Treatment of Confidential Information


The mutual objective of the parties under the Stock Purchase Agreement to which
this Exhibit “E” is attached and incorporated by reference is to provide
appropriate protection for Confidential Information while exchanging
Confidential Information (defined below) for the parties’ mutual benefit and
maintaining their ability to conduct their respective business activities.  Each
party agrees the following terms apply when a party (the “Discloser”) discloses
information to the other (the “Recipient”) under this Agreement.  The
consideration for this Agreement is the disclosures which a party makes to the
other in reliance on this Agreement.
 
1. Each party agrees and acknowledges that many of the other’s Confidential
Information (as described below) is considered to be trade secrets,
confidential, proprietary and not readily accessible to the public.  Each party
believes that its own Confidential Information represents a legitimate, valuable
and protectable interest and gives it a competitive advantage, which otherwise
would be lost if its Confidential Information was improperly disclosed or
revealed.
 
2. The Recipient shall not, at any time without the express written permission
of the Discloser, disclose the Discloser’s Confidential Information directly or
indirectly to any person or entity, except the Recipient may disclose the
Confidential Information to the Recipient’s Employees, Contractors and Agents
(as defined below) during the term of this Agreement if such Employees,
Contractors and Agents have a need to know the Confidential Information in order
to complete any purpose for which the Confidential Information is
disclosed.  The Recipient shall have entered into non-disclosure agreements with
such Employees, Contractors, and Agents having obligations of confidentiality as
strict as those herein prior to disclosure to such employees, contracts, and
agents to assure against unauthorized use or disclosure.  The Recipient shall
not use or threaten to use Confidential Information in any way that is
inconsistent with the provisions of this Agreement or contrary to the
instructions or interests of the Discloser.  The Recipient shall not, directly
or indirectly, intentionally or negligently allow or assist others in using the
Discloser’s Confidential Information in any way inconsistent with the provisions
of this Agreement or contrary to the instructions or interests of the
Discloser.  The Recipient agrees not to use Confidential Information for its own
benefit, unless specifically authorized so to do in writing by the Disclose.
 
3. Each party recognizes and acknowledges that the improper disclosure or use of
the Discloser’s Confidential Information would cause irreparable injury to the
Discloser by jeopardizing, compromising, and perhaps eliminating the competitive
advance the Discloser holds or may hold because of the existence and secrecy of
the Confidential Information or would provide an unjustly obtained advantage to
the Recipient.  Thus, each party acknowledges and agrees that monetary damages
shall not be a sufficient remedy for the Discloser in the event of any breach or
threatened breach of this Agreement.  Therefore, each party stipulates and
warrants that in the event a Recipient breaches, or reasonably threatens to
breach, this Agreement, the Discloser party shall be entitled, without waiving
any other rights or remedies in law or in equity, to such injunctive and/or
other equitable relief, without (a) having to show or prove irreparable harm as
may be deemed proper by a court of competent jurisdiction and (b) the
requirement imposed by the Court for posting bond which requirement is hereby
specifically and knowingly waived.
 
4. The Recipient agrees to use the same care and discretion to avoid improper
disclosure, publication or dissemination of the Disclosure’s Confidential
Information as it uses with its own similar information that it does not wish to
disclose, publish or disseminate, but in no event less than reasonable and
prudent care.
 
5. As used in this Agreement the “Confidential Information” means all tangible
and intangible information that is disclosed by the Discloser to the Recipient
(either orally, or by visual inspection, and/or in writing), including but not
limited to (a) currently available and planned products and services; (b)
information regarding distributors, suppliers, developers, contractors and
funding sources; (c) financial and management information; (d) product
information; (e) research and/or development information; (f) information
pertaining to actual and/or potential customers, suppliers, and/or strategic
alliances; (g) information of a confidential or private nature relating to
Employees and Agents (as defined below); (h) financial data and information; (i)
business plans; (j) marketing materials and/or strategies; (k) legal matters,
including current and/or potential contracts and/or litigation; (l) in-house
e-mail, Internet, security, and/or other systems; (m) information received by
the Discloser from third parties that the Discloser is obligated to treat as
confidential; and/or (n) any and all information regarding the foregoing that
the Discloser discloses to the Recipient.  Failure to include a confidentiality
notice on any materials disclosed to the Recipient shall not give rise to
inference that the information disclosed is not confidential.  Confidential
Information disclosed to the Recipient by any parent corporation, subsidiary,
agent and/or affiliated entities of the Discloser or by persons that owe the
obligation of confidentiality to the Discloser, whether by contract or
otherwise, is also covered by this Agreement.
 
                                                                                          E-1

--------------------------------------------------------------------------------


 
“Employees and Agents” shall mean the employees, agents, representatives,
consultants and independent contractors affiliated with each of us separately.
 
6. Confidential Information shall not include any information which the
Recipient can, by clear and convincing evidence, establish:
 
(a)  
Is or subsequently becomes publicly available without the Recipient’s breach of
any obligation owed to the Discloser under this Agreement;

 
(b)  
Was rightfully in the possession of or known to the Recipient prior to the
Discloser’s disclosure of such information to the Recipient, as evidenced by
documentation on record at the time of disclosure;

 
(c)  
Became known to the Recipient from a source independent from the Discloser and
such independent source did not breach an obligation of confidentiality owed to
the Discloser;

 
(d)  
Was independently developed by the Recipient without any breach of this
Agreement; or

 


(e)  
Was originally disclosed as Confidential Information hereunder but which the
Discloser thereafter authorizes the Recipient to use and/or disclose, and such
authorization is in writing which is signed by authorized representatives of the
parties;

 
(f)  
Becomes available to the Receiving Party by wholly lawful inspection or analysis
of products offered for sale; or

 
(g)  
Is transmitted by a party after receiving written notification from the other
party that it does not desire to receive any further Confidential Information.

 
The Receiving Party may disclose Confidential Information nevertheless pursuant
to a valid order issued by a court or government agency, provided that the
Receiving Party provides the Disclosing Party (i) prior written notice of such
obligation; and (ii) the opportunity to oppose such disclosure or obtain a
protective order.
 
7. The Recipient shall notify the Discloser immediately upon discovery of any
unauthorized disclosure of the Confidential Information, or any other breach of
this Agreement by the Recipient and/or the Recipient’s Employees and/or Agents,
and will cooperate with the Discloser in every reasonable way at the Recipient’s
sole cost and expense to prevent its further unauthorized disclosure and/or
further breach of this Agreement.
 
8. Neither this Agreement nor any disclosure of Confidential Information
hereunder grants the Recipient any rights or license under any trademark,
copyright or patent now or hereafter owned or controlled by the Discloser.
 
9. The Recipient acknowledges and agrees that its limited right to evaluate the
Discloser’s Confidential Information shall immediately expire at the completion
of the purpose for which the Confidential Information is delivered, if this
Agreement is not terminated earlier and then, in that event, the Recipient’s
right to evaluate such Confidential Information shall immediately
terminate.  The Recipient therefore agrees to return any and all Confidential
Information of the Discloser that is in a tangible form, including all
originals, copies reproductions, and summaries thereof, to the Discloser within
five business days of the date this Agreement expires or is terminated,
whichever occurs first, or upon the Discloser’s request, and to also completely
erase and destroy any and all copies of all portions of any and all software
comprising the Confidential Information in its possession and/or under its
responsibility or control which may have been loaded onto the computers of the
Recipient and/or its Employees and Agents.
 
                                                                                           E-2

--------------------------------------------------------------------------------


 
10. This Agreement shall continue from the date last written below until
terminated by either party by giving thirty days’ written notice to the other
party of its intent to terminate this Agreement.  Information disclosed pursuant
to this Agreement will be subject to the terms of this Agreement for five years
following the termination of this Agreement.
 
11. The terms of confidentiality under this Agreement shall not be construed to
limit either party’s right to independently develop or acquire products without
use of the other party’s Confidential Information.  The Disclosing Party
acknowledges that the Receiving Party may currently or in the future be
developing information internally, or receiving information from other parties,
that is similar to the Confidential Information.  Accordingly, nothing in this
Agreement prohibit the Receiving Party from developing or having developed for
it products, concepts, systems or techniques that are similar to or compete with
the products, concepts, systems or techniques contemplated by or embodied in the
Confidential Information provided that the Receiving Party does not violate any
of its obligations under this Agreement in connection with such
development.  Further, either party shall be free to use for any purpose the
“residuals,” provided that such party shall not use in any manner information
that is considered Confidential Information under this Agreement and shall
maintain the confidentiality of the Confidential Information as provided
herein.  The term “residuals” means ideas, concepts, know-how or techniques that
may be generated, developed or conceived by the Receiving Party in connection
with reviewing the Confidential Information and in no circumstance shall
“residuals” be deemed to include Confidential Information.  Neither party shall
have any obligation to limit or restrict the assignment of such persons or to
pay royalties for any work resulting from the use of residuals.
 
 
12. The Receiving Party shall not remove, overprint or deface any notice of
confidentiality, copyright, trademark, logo, legend, or other notices of
ownership or confidentiality from any originals or copies of Confidential
Information it obtains from the Disclosing Party.
 
13. CONFIDENTIAL INFORMATION IS PROVIDED “AS IS” WITH ALL FAULTS.  IN NO EVENT
SHALL THE DISCLOSING PARTY BE LIABLE FOR THE ACCURACY OR COMPLETENESS OF THE
CONFIDENTIAL INFORMATION.  None of the Confidential Information disclosed by the
parties constitutes any representation, warranty, assurance, guarantee or
inducement by either party to the other with respect to the infringement of
trademarks, patents, copyrights; any right of privacy; or any rights of third
persons.
 
14. The parties acknowledge that the Confidential Information disclosed by each
of them under this Agreement may be subject to export controls under the laws of
the United States.  Each party shall comply with such laws and agrees not to
knowingly export, re-export or transfer Confidential Information of the other
party without first obtaining all required United States or other governmental
authorizations or licenses.
 
15. The parties hereto are independent contractors.  Neither this Agreement nor
any right granted hereunder shall be assignable or transferable by operation of
law or otherwise.  Any such purposed assignment shall be void.
 


                                                                                           E-3


--------------------------------------------------------------------------------


EXHIBIT F
AGREEMENT NOT TO COMPETE




THIS AGREEMENT NOT TO COMPETE (this “Agreement”), made and entered into as
of___, 2010, by and between PlanGraphics, Inc., a Colorado corporation,
(“PGRA”), and Triple C Transport, Inc., a Nebraska corporation (“Triple C” and
together with PGRA the "Benefited Parties"_), and Craig White and Vonnie White
(the “Restricted Parties”).


W I T N E S S E T H:


WHEREAS, PGRA has exchanged the issued and outstanding equity securities of
Triple C pursuant to a Stock Purchase Agreement dated as of __________, 2010
(the “Stock Purchase Agreement”); and
 
WHEREAS, Triple C was wholly owned by the Restricted Parties who personally
benefits from such exchange; and
 
WHEREAS, the PGRA has required as a condition for the acquisition of Triple C
that the Restricted Parties, jointly and severally, enter into this Agreement as
a means of protecting the value of Triple C; and
 
NOW, THEREFORE, in consideration of the premises herein before set forth, in
reliance hereon and the mutual promises of the parties, one to another made
herein, and the reliance of each party upon the other(s) based hereon and other
good and valuable consideration, the receipt and sufficiency of which the
parties acknowledge, the parties agree, as follows:
 
Article I
 
PRELIMINARY MATTERS
 
Section 1.01 Recitals.  The parties acknowledge the recitals herein above set
forth in the preamble are correct, are, by this reference, incorporated herein
and are made a part of this Agreement.
 
Section 1.02 Use of words and phrases.  Natural persons may be identified by
last name, with such additional descriptors as may be desirable.  The words
“herein,” “hereby,” “hereunder,” “hereof,” “herein before,” “hereinafter” and
any other equivalent words refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision hereof.  The words, terms and
phrases defined herein and any pronoun used herein shall include the singular,
plural and all genders.  The word “and” shall be construed as a coordinating
conjunction unless the context clearly indicates that it should be construed as
a copulative conjunction.
 


Section 1.03 Accounting terms.  All accounting terms not otherwise defined
herein shall have the meanings assigned to them under generally accepted
accounting principles unless specifically referenced to regulatory accounting
principles.
 
Section 1.04 Calculation of time lapse or passage; Action required on
holidays.  When a provision of this Agreement requires or provides for the
calculation of the lapse or passage of a time period, such period shall be
calculated by treating the event which starts the lapse or passage as zero;
provided, that this provision shall not apply to any provision which specifies a
certain day for action or payment, e.g. the first day of each calendar
month.  Unless otherwise provided, the term “month” shall mean a period of
thirty days and the term “year” shall mean a period of 360 days, except that the
terms “calendar month” and “calendar year” shall mean the actual calendar period
indicated.  If any day on which action is required to be taken or payment is
required to be made under this Agreement is not a Business Day (Business Day
being a day on which national banks are open for business where the actor or
payor is located), then such action or payment shall be taken or made on the
next succeeding Business Day.
 
                                                                                           F-1

--------------------------------------------------------------------------------


 
Section 1.05 Use of titles, headings and captions.  The titles, headings and
captions of articles, sections, paragraphs and other subdivisions contained
herein are for the purpose of convenience only and are not intended to define or
limit the contents of said articles, sections, paragraphs and other subdivisions
 
Article II
 
COVENANTS
 
Section 2.01 Restrictive Covenant.  The Restricted Parties shall not enter into
or engage in the transportation of refrigerated, frozen, or dried goods for
third parties (the “Protected Business”) in competition with the business of
Triple C, either as an individual on his/her own account, or as a partner, joint
venturer, employee, agent, or consultant for any person, or as a director,
officer or stockholder of a corporation or other enterprise, or otherwise, in
the United States during the term of and for a period of one year after the date
of a Restricted Party’s termination of employment by PGRA or Triple C (the
"Restricted Period").  However, the Restricted Parties shall not be prohibited
from passively owning, in the aggregate as Restricted Parties, twenty-five
percent (25%) or less of the outstanding securities of any entity participating
in the Protected Business, provided the Restricted Parties do not provide any
service, or have any other relationship, with such entity other than as a
passive investor.  The parties acknowledge that even though the Restricted
Parties have been engaged as the founders, owners and employees of Triple C, the
Restricted Parties (a) believe they will be able to engage in a livelihood apart
from the activities which are prohibited by this Agreement during the specified
period, (b) the value and expected future value of the consideration received
under the Stock Purchase Agreement is sufficient compensation for the agreements
hereunder for the duration of this Agreement and (c) the value and expected
future value of the consideration received under the Stock Purchase Agreement is
expected to be sufficient to provide for his personal needs of the Restricted
Parties for the duration of this Agreement.
 
Section 2.02 Enforcement.  It is agreed by the parties that this covenant on the
part of the Restricted Parties may be enforced against the Restricted Parties (a
party engaged in the breach being the “Breaching Party”), by injunction, without
requirement imposed by the Court for posting bond which the Restricted Parties
hereby specifically and knowingly waives, as well as by all other legal remedies
available to the Benefited Parties.  It is agreed by the parties that if any
portion of this covenant not to compete is held to be unreasonable, arbitrary or
against public policy, the covenant herein shall be considered divisible both as
to time and geographical area so that a lesser period or geographical area shall
remain effective so long as the court determines the same is not unreasonable,
arbitrary, or against public policy.  The existence of any claim or cause of
action of the Restricted Parties against the Benefited Parties, whether
predicated on this Agreement or otherwise, shall not constitute a defense to the
enforcement by the Benefited Parties of this covenant.
 
Section 2.03 Confidentiality; Non-Solicitation.
 
(a) The Restricted Parties agree not to disclose to any person or use for their
own account or for the benefit of any third party any confidential information
or make available to others any documents, files or other papers concerning the
Protected Business or financial performance of the Protected Business, whether
or not such information is embodied in writing or other physical form, without
the Benefited Parties' written consent, unless and to the extent that the
confidential information is or becomes generally known to and available for use
by the public other than as a result of the Restricted Parties' fault or the
fault of any other person bound by a duty of confidentiality to the Benefited
Parties.  Notwithstanding the foregoing, the Restricted Parties shall be
permitted to disclose confidential information in the defense or assertion of a
claim under the Stock Purchase Agreement provided that the Restricted Parties
take commercially reasonable steps to minimize the extent of the disclosure and
to ensure that all information that is so disclosed will be accorded
confidential treatment by the recipient.  Disclosure in the defense of a claim
or the assertion of a claim consistent with the foregoing shall not constitute a
breach of this Agreement.
 
(b) The Restricted Parties covenant and agree that, during the Restricted
Period, the Restricted Parties shall not, without the prior written consent of
the Benefited Parties, directly or indirectly, individually or on behalf of or
through any person, solicit or divert or attempt to solicit or divert, any
customer or supplier from doing business with the Benefited Parties.
 
                                                                                          F-2


--------------------------------------------------------------------------------


 


Section 2.04 Release and termination.  In the event the Benefited Parties
permanently cease conducting the Protected Business, the Restricted Parties
shall be released from this Agreement and this Agreement shall terminate.
 
Article III
 
CONSIDERATION FOR COVENANTS
 
Section 3.01 Consideration.  Fifty thousand shares of common stock of the PGRA
delivered in connection with PGRA’s purchase of Triple C specifically and PGRA’s
purchase of Triple C from the Restricted Parties in general shall be deemed
sufficient consideration for this Agreement, all the parties acknowledging that
PGRA would not have acquired all the equity securities of Triple C without the
Restricted Parties entering into this Agreement.
 
Article IV
 
MISCELLANEOUS
 
Section 4.01 Effective date.  The effective date of this Agreement shall for all
purposes be the date set forth in first paragraph hereof notwithstanding a later
actual date of execution by any individual party.
 
Section 4.02 Entire agreement.  This writing constitutes the entire agreement of
the parties with respect to the subject matter hereof, superseding all prior
agreements, understandings, representations and warranties, except for the Stock
Purchase Agreement.
 
Section 4.03 Waivers.  No waiver of any provision, requirement, obligation,
condition, breach or default hereunder, or consent to any departure from the
provisions hereof, shall be considered valid unless in writing and signed by the
party giving such waiver, and no such waiver shall be deemed a waiver of any
subsequent breach or default of the same or similar nature.
 
Section 4.04 Amendments.  This Agreement may not be modified, amended or
terminated except by a written agreement specifically referring to this
Agreement signed by all of the parties hereto and amendment, modification or
alteration of, addition to or termination of this Agreement or any provision of
this Agreement shall not be effective unless it is made in writing and signed by
the parties.
 
Section 4.05 Construction.  This Agreement has been negotiated by the parties,
section by section, and no provision hereof shall be construed more strictly
against one party than against the other party by reason of such party having
drafted such provision.  The order in which the provisions of this Agreement
appear are solely for convenience of organization; and later appearing
provisions shall not be construed to control earlier appearing provisions.
 
Section 4.06 Invalidity.  It is the intent of the parties that each provision of
this Agreement shall be interpreted in such a manner as to be effective and
valid under applicable law.  If any provision hereof shall be prohibited,
invalid, illegal or unenforceable, in any respect, under applicable law, such
provision shall be ineffective to the extent of such prohibition, invalidity or
non enforceability only, without invalidating the remainder of such provision or
the remaining provisions of this Agreement; and, there shall be substituted in
place of such prohibited, invalid, illegal or unenforceable provision a
provision which nearly as practicable carries out the intent of the parties with
respect thereto and which is not prohibited and is valid, legal and enforceable.
 
Section 4.07 Multiple counterparts.  This Agreement may be executed in one or
more counterparts, each of which shall be an original and, taken together, shall
be deemed one and the same instrument.
 
                                                                                           F-3

--------------------------------------------------------------------------------


 
Section 4.08 Assignment, parties and binding effect.  This Agreement, and the
duties and obligations of any party shall not be assigned without the prior
written consent of the other party(ies).  This Agreement shall benefit solely
the named parties and no other person shall claim, directly or indirectly,
benefit hereunder, express or implied, as a third-party beneficiary, or
otherwise.  Wherever in this Agreement a party is named or referred to, the
successors (including heirs and personal representative of individual parties)
and permitted assigns of such party shall be deemed to be included, and all
agreements, promises, covenants and stipulations in this Agreement shall be
binding upon and inure to the benefit of their respective successors and
permitted assigns.
 
Section 4.09 Arbitration.  Unless a court of competent jurisdiction shall find
that a particular dispute or controversy cannot, as a matter of law, be the
subject of arbitration, any dispute or controversy arising hereunder, other than
suit for injunctive relief which can be granted only by a court of competent
jurisdiction, shall be settled by binding arbitration in Hall County, Nebraska
by a panel of three arbitrators in accordance with the rules of the American
Arbitration Association; provided, that the rules of discovery of Circuit Court
in and for Hall County, Nebraska with jurisdiction of the situs of the
arbitration shall apply and requests for discovery in accordance therewith shall
be enforceable upon application to such court.  Judgment upon the award rendered
by the arbitrators may be entered in any court having jurisdiction thereof.  The
parties may pursue all other remedies with respect to any claim that is not
subject to arbitration.
 
Section 4.10 Jurisdiction and venue.  Any action or proceeding for enforcement
of this Agreement and the instruments and documents executed and delivered in
connection herewith which is determined by a court of competent jurisdiction
not, as a matter of law, to be subject to arbitration as provided in Section
4.09 or which seeks injunctive relief shall be brought and enforced in the
courts of the State of Nebraska in and for Hall County, Nebraska, and the
parties irrevocably submit to the jurisdiction of each such court in respect of
any such action or proceeding.
 
Section 4.11 Applicable law.  This Agreement and all amendments thereof shall be
governed by and construed in accordance with the law of the State of Nebraska
applicable to contracts made and to be performed therein (not including the
choice of law rules thereof).
 
IN WITNESS WHEREOF, the parties hereto have caused this agreement to be signed
by their respective officers thereunto duly authorized and their respective
corporate seals to be hereunto affixed, the day and year first above written.
 
[Corporate
Seal]                                           Attest:                              PlanGraphics,
Inc.


____________________________             By:   ______________________________                                                             
Jackson L. Morris,
Secretary                                                                         Paul
A. Henley, President


  Triple C Transport, Inc.


   By:_______________________________
______________,
Secretary                                                                      ________________________,
President








                   Restricted Parties:
 
 
                   _____________________________
                   Craig White

 

          ______________________________   
                  Vonnie White


 
                                                                                        F-4
 
 

--------------------------------------------------------------------------------

 

EXHIBIT G
PAYMENT GUARANTY


PlanGraphics, Inc. (the “Guarantor”) hereby guarantees payment to Craig Carrier
Corp, LLC (the “Company”) under any lease agreement for the lease of trucking
equipment now existing or hereafter entered into among the Company and
Guarantor's subsidiary Triple C Transport, Inc. ("Triple C").


The Company shall not be required to proceed or collect against Triple C or
enforce any other remedy before proceeding against the Guarantor under this
Guaranty.  The Guarantor waives any claim or other right which the Guarantor
might now have or hereafter acquire against Craig White and Vonnie White who may
be primarily or contingently liable on the obligations guaranteed hereby or that
arises from the existence or performance of the Guarantor’s obligations under
this Guaranty.


The Guarantor waives notice of acceptance hereof and all other notices or
demands of any kind to which the Guarantor may be entitled and agrees that the
Company may, without affecting Guarantor’s liability under this Guaranty,
compromise or release, in terms satisfactory to the Company or by operation of
law or otherwise, any rights or claims against Triple C or grant extensions of
time for payment from Triple C.


The liability of the Guarantor hereunder is direct and unconditional.  The
Guarantor acknowledges that: (a) the Company has relied on this Guaranty in
agreeing to lease the trucking equipment to Triple C and (b) it is to the
Guarantor’s benefit that the Company lease the trucking equipment to Triple C.


This Guaranty is a continuing guaranty and shall bind the successors and assigns
of the Guarantor, and may be enforced by or for the benefit of any assignee or
successor of the Company.  For purposes of this Guaranty, the term “Triple C”
shall be deemed to include any entity which is a successor to Triple C as a
result of a merger or consolidation or any entity which acquires substantially
all of the assets of Triple C.


This Guaranty constitutes the entire agreement between the Guarantor and the
Company.  There are no oral or written representations not contained herein
which shall in any way affect this Guaranty.  This Guaranty may only be modified
in a writing executed by both the Guarantor and the Company.


This Guaranty shall be governed by the laws of the State of Nebraska, without
regard to conflicts of law principles.




[signature page follows]


 
                                                                                         G-1


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Guaranty has been executed by an authorized officer of
the Guarantor as of this _____ day of ________________, 2010.




PLANGRAPHICS INC.




By:____________________________
Name:
Title:






Acknowledged by:




CRAIG CARRIER CORP., LLC.




By:____________________________
Name:
Title:






                                                                                         G-2


--------------------------------------------------------------------------------


EXHIBIT H
PAYMENT GUARANTY


PlanGraphics, Inc. (the “Guarantor”) hereby guarantees payment to White Farms
Trucking, Inc. (the “Company”) under any lease agreement for the lease of
trucking equipment now existing or hereafter entered into among the Company and
Guarantor's subsidiary Triple C Transport, Inc. ("Triple C").


The Company shall not be required to proceed or collect against Triple C or
enforce any other remedy before proceeding against the Guarantor under this
Guaranty.  The Guarantor waives any claim or other right which the Guarantor
might now have or hereafter acquire against Craig White and Vonnie White who may
be primarily or contingently liable on the obligations guaranteed hereby or that
arises from the existence or performance of the Guarantor’s obligations under
this Guaranty.


The Guarantor waives notice of acceptance hereof and all other notices or
demands of any kind to which the Guarantor may be entitled and agrees that the
Company may, without affecting Guarantor’s liability under this Guaranty,
compromise or release, in terms satisfactory to the Company or by operation of
law or otherwise, any rights or claims against Triple C or grant extensions of
time for payment from Triple C.


The liability of the Guarantor hereunder is direct and unconditional.  The
Guarantor acknowledges that: (a) the Company has relied on this Guaranty in
agreeing to lease the trucking equipment to Triple C and (b) it is to the
Guarantor’s benefit that the Company lease the trucking equipment to Triple C.


This Guaranty is a continuing guaranty and shall bind the successors and assigns
of the Guarantor, and may be enforced by or for the benefit of any assignee or
successor of the Company.  For purposes of this Guaranty, the term “Triple C”
shall be deemed to include any entity which is a successor to Triple C as a
result of a merger or consolidation or any entity which acquires substantially
all of the assets of Triple C.


This Guaranty constitutes the entire agreement between the Guarantor and the
Company.  There are no oral or written representations not contained herein
which shall in any way affect this Guaranty.  This Guaranty may only be modified
in a writing executed by both the Guarantor and the Company.


This Guaranty shall be governed by the laws of the State of Nebraska, without
regard to conflicts of law principles.




[signature page follows]
 
                                                                                           H-1


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Guaranty has been executed by an authorized officer of
the Guarantor as of this _____ day of ________________, 2010.




PLANGRAPHICS INC.




By:____________________________
Name:
Title:






Acknowledged by:




WHITE FARMS TRUCKING, INC.




By:____________________________
Name:
Title:








                                                                                          H-2

--------------------------------------------------------------------------------






EXHIBIT I


VOTING AGREEMENT


THIS VOTING AGREEMENT (the “Agreement”) is made and entered into as of this ___
day of ___________, 2010, by and among PlanGraphics, Inc., a Colorado
corporation ("PGRA"), Craig White ("White"), and Triple C Transport, Inc. (the
"Company").  PGRA, the Company, and White are individually referred to herein as
“Party” and are collectively referred to herein as the “Parties.”
 
RECITALS:
 
A.           Concurrently with the execution of this agreement, PGRA, White, and
the Company are entering into a Stock Purchase Agreement (the “Stock Purchase
Agreement”) providing for, among other consideration, an exchange of the
Company's and PGRA's shares of common stock, and, in connection with that
agreement, the Parties desire to appoint White to the board of directors of the
Company (the “Board”) in accordance with the terms of this Agreement.
 
B.           The Bylaws of the Company (the “Bylaws”) provide that the holders
of record of the Company's $1.00 par value common stock (“Common Stock”) shall
be entitled to elect the directors of the Company.
 
AGREEMENT:
 
NOW, THEREFORE, in consideration of the foregoing and the mutual promises
contained herein, the Parties agree as follows:
 
1. Voting Agreement.
 
PGRA agrees to vote all of its shares of voting securities in the Company,
whether now owned or hereafter acquired or which may be empowered to vote
(together the “Shares”), from time to time and at all times, in whatever manner
shall be necessary to ensure that at each annual or special meeting of
stockholders at which an election of directors is held or pursuant to any
written consent of the stockholders, White is elected to the Board.
 
2. Term
 
This Agreement shall be effective as of the date hereof and shall continue in
effect until and shall terminate upon the earlier to occur of (a) three years
from the date of this Agreement or (b) the termination of White's employment
with the Company.
 
3. Specific Enforcement
 
Each Party acknowledges and agrees that White will be irreparably damaged in the
event any of the provisions of this Agreement are not performed by the Parties
in accordance with their specific terms or are otherwise breached.  Accordingly,
it is agreed that White shall be entitled to an injunction to prevent breaches
of this Agreement and to specific enforcement of this Agreement and its terms
and provisions in any action instituted in any court of the United States or any
state having subject matter jurisdiction, in addition to any other remedy to
which the Parties may be entitled at law or in equity.  Each of the Parties to
this Agreement hereby consents to personal jurisdiction in any such action
brought in the United States District Court for the District of Nebraska or in
any court of the State of Nebraska having subject matter jurisdiction.
 
4. Miscellaneous
 
(a) Transfers, Successors and Assigns
 
(i) The terms and conditions of this Agreement shall inure to the benefit of and
be binding upon the respective successors and assigns of the Parties.  Nothing
in this Agreement, express or implied, is intended to confer upon any party
other than the Parties or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.
 
                                                                                          I-1
                                                                                
 
 
 

--------------------------------------------------------------------------------

 
 
 
(ii) Each transferee or assignee of the Shares subject to this Agreement shall
continue to be subject to the terms hereof, and, as a condition to the Company
recognizing such transfer, each transferee or assignee shall agree in writing to
be subject to each of the terms of this Agreement by executing and delivering an
Adoption Agreement substantially in the form attached hereto as Exhibit A.  Upon
the execution and delivery of an Adoption Agreement by any transferee, such
transferee shall be deemed to be a Party hereto as if such transferee’s
signature appeared on the signature pages of this Agreement.  By execution of
this Agreement or of any Adoption Agreement, each of the Parties appoints the
Company as its attorney in fact for the purpose of executing any Adoption
Agreement that may be required to be delivered under the terms of this
Agreement.  The Company shall not permit the transfer of the Shares subject to
this Agreement on its books or issue a new certificate representing any such
Shares unless and until such transferee shall have complied with the terms of
this Section 4(a).  Each certificate representing the Shares subject to this
Agreement if issued on or after the date of this Agreement shall be endorsed by
the Company with the legend set forth in Section 4(j).  Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the Parties or their respective executors, administrators, heirs, successors and
assigns any rights, remedies, obligations, or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.
 
(iii) The Company agrees, during the term of this Agreement, that it will not
issue any additional shares of capital stock to any person (other than PGRA)
during the term of this Agreement in amounts such that PGRA does not have the
power to elect White to the Board in accordance with the Bylaws unless such
person agrees to vote its shares in accordance with Section 1 of the Agreement.
 
(b) Governing Law
 
(c)  Any action or proceeding for enforcement of this Agreement and the
instruments and documents executed and delivered in connection herewith which is
determined by a court of competent jurisdiction not, as a matter of law, which
seeks injunctive relief shall be brought and enforced in the courts of the State
of Nebraska in and for Hall County, Nebraska, and the parties irrevocably submit
to the jurisdiction of each such court in respect of any such action or
proceeding.
 
(c)Counterparts
 
This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.  This Agreement may also be executed and delivered by facsimile
signature and in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.
 
(d) Titles and Subtitles
 
The titles and subtitles used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.
 
(e) Notices
 
All notices and other communications given or made pursuant to this Agreement
shall be in writing and shall be deemed effectively given:  (a) upon personal
delivery to the Party to be notified, (b) when sent by confirmed electronic mail
or facsimile if sent during normal business hours of the recipient, and if not
so confirmed, then on the next business day, (c) five (5) days after having been
sent by registered or certified mail, return receipt requested, postage prepaid,
or (d) one (1) day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt.  All
communications shall be sent to the respective Parties at their address as set
forth on the signature page, or to such email address, facsimile number or
address as subsequently modified by written notice given in accordance with this
Section 4(e).
 
(f) Amendment
 
This Agreement may be amended or modified and the observance of any term hereof
may be waived (either generally or in a particular instance and either
retroactively or prospectively) only by a written instrument executed by the
Parties.
 
(g) Severability
 
The invalidity of unenforceability of any provision hereof shall in no way
affect the validity or enforceability of any other provision.
 
                                                                                           I-2
 

--------------------------------------------------------------------------------


 
(h) Delays or Omissions
 
No delay or omission to exercise any right, power or remedy accruing to any
party under this Agreement, upon any breach or default of any other party under
this Agreement, shall impair any such right, power or remedy of such
non-breaching or non-defaulting party nor shall it be construed to be a waiver
of any such breach or default, or an acquiescence therein, or of or in any
similar breach or default thereafter occurring; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring.  Any waiver, permit, consent or approval of
any kind or character on the part of any party of any breach or default under
this Agreement, or any waiver on the part of any party of any provisions or
conditions of this Agreement, must be in writing and shall be effective only to
the extent specifically set forth in such writing.  All remedies, either under
this Agreement or by law or otherwise afforded to any party, shall be cumulative
and not alternative.
 
(i) Entire Agreement
 
This Agreement constitutes the full and entire understanding and agreement
between the parties with respect to the subject matter hereof, and any other
written or oral agreement relating to the subject matter hereof existing between
the parties are expressly canceled.
 
(j) Legend on Share Certificates
 
Each certificate representing any Shares shall be endorsed by PGRA with a legend
reading substantially as follows:
 
“THE SHARES EVIDENCED HEREBY ARE SUBJECT TO A VOTING AGREEMENT (A COPY OF WHICH
MAY BE OBTAINED UPON WRITTEN REQUEST FROM THE CORPORATION AND BY ACCEPTING ANY
INTEREST IN SUCH SHARES THE PERSON ACCEPTING SUCH INTEREST SHALL BE DEEMED TO
AGREE TO AND SHALL BECOME BOUND BY ALL THE PROVISIONS OF THAT VOTING AGREEMENT,
INCLUDING CERTAIN RESTRICTIONS ON TRANSFER AND OWNERSHIP SET FORTH THEREIN.”
 
(k) Stock Splits, Stock Dividends, etc
 
In the event of any issuance of voting securities hereafter (including, without
limitation, in connection with any stock split, stock dividend,
recapitalization, reorganization, or the like), such shares shall become subject
to this Agreement and shall be endorsed with the legend set forth in Section
4(j).
 
(l) Covenants of PGRA
 
PGRA agrees to use its best efforts to ensure that the rights granted under this
Agreement are effective and that the Parties enjoy the benefits of this
Agreement.  Such actions include, without limitation, the use of PGRA's best
efforts to cause the nomination and election of White as director.  PGRA will
not, by any voluntary action, avoid or seek to avoid the observance or
performance of any of the terms to be performed hereunder by PGRA, but will at
all times in good faith assist in the carrying out of all of the provisions of
this Agreement.
 
(m) Costs of Enforcement
 
If any Party to this Agreement seeks to enforce its rights under this Agreement
by legal proceedings, the non-prevailing Party shall pay all costs and expenses
incurred by the prevailing Party, including, without limitation, all reasonable
attorneys’ fees.
 
[Remainder of Page Intentionally Left Blank]
 
                                                                                           I-3




 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Parties have executed this Voting Agreement as of the
date first above written.
 


PGRA:


By: ________________________________                                                               
Name:______________________________
Title:_______________________________


Address:


Fax:




CRAIG WHITE:




Name:______________________________


Address:


Fax:




THE COMPANY


By: ________________________________                                                               
Name:______________________________
Title:_______________________________


Address:


Fax:
 
 




















SIGNATURE PAGE TO VOTING AGREEMENT

                                                                                       I-4
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
ADOPTION AGREEMENT
 
This Adoption Agreement (“Adoption Agreement”) is executed by the undersigned
(the “Transferee”) pursuant to the terms of that certain Voting Agreement dated
as of _____ __, 2010 (the “Agreement”) by and among PlanGraphics, Inc., a
Colorado corporation ("PGRA"), Craig White ("White"), and Triple C Transport,
Inc. (the "Company").  Capitalized terms used but not defined in this Adoption
Agreement shall have the respective meanings ascribed to such terms in the
Agreement.  By the execution of this Adoption Agreement, the Transferee agrees
as follows:
 
1.1           Acknowledgement.  Transferee acknowledges that Transferee is
acquiring certain shares of the capital stock of the Company (the “Stock”),
subject to the terms and conditions of the Agreement.
 
1.2           Agreement.  Transferee (i) agrees that the Stock acquired by
Transferee shall be bound by and subject to the terms of the Agreement, and (ii)
hereby adopts the Agreement with the same force and effect as if Transferee were
originally a Party thereto.
 
1.3           Notice.  Any notice required or permitted by the Agreement shall
be given to Transferee at the address listed beside Transferee’s signature
below.
 
EXECUTED AND DATED this [__] day of [________ __, 20__].
 
TRANSFEREE






By:  __________________________                                                                       
         Name and Title


Address: ______________________                                                                        
Fax: __________________________                                                                        






                                                                                           I-5


--------------------------------------------------------------------------------


EXHIBIT J
CLOSING MEMORANDUM


The undersigned parties to that certain Stock Purchase Agreement dated
_____________, (“Agreement”) do hereby certify one to the other that;
 
(1)  
The Closing of the Agreement was completed, as contemplated by the Agreement,
on, at ____ o’clock __.m.

 
(2)  
All conditions to each of the parties Closing the Agreement have been satisfied
and, to the extent not specifically satisfied, have been waived by the party
entitled to waive the conditions; except, the following conditions, if any, are
waived only for the purpose of Closing of the transaction contemplated by the
Agreement, and are required to be satisfied after the Closing by the party
required to satisfy such condition:

 


(3)  
Capitalized terms herein have the meaning assigned to them in the Stock Purchase
Agreement.

 
For the purposes herein set forth, the parties have executed this Memorandum at
the date and time written above.
 
[Corporate
Seal]                                Attest:                                PlanGraphics,
Inc.


_____________________________                                      By:
____________________________                                                                
Jackson L. Morris,
Secretary                                                              Paul A.
Henley, President


          Triple C Transport, Inc.


_____________________________                                       By:____________________________
__________________ , Secretary                    ____________________,
President


          Triple C Stockholders:
 
                                   ________________________________
          Craig White
 
          ________________________________
          Vonnie White
 
 
                                                                                           J-1
 
 

--------------------------------------------------------------------------------


 
SCHEDULE 4.01 -- SECTION D (UNLICENSED VEHICLES)


None.
 
 
 
 
                                                                                           SCH4.01(D)



 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 4.01 -- SECTION M (EXISTING LIENS AND ENCUMBRANCES)


1.             Marquette Transportation Finance, Inc.
West 82nd Street, Suite 150
Bloomington, MN 55431


Marquette Transportation Finance, Inc. ("Marquette") finances Triple C
Transport, LLC (the "Borrower") and funds are provided based on 90% of the
invoices.  This lender will not finance Triple C Transport, Inc.  The Borrower
granted a security interest to Marquette in all of Borrower's present and future
accounts, other accounts, chattel paper, instruments, payment intangibles,
general intangibles, other documents, and all assets including, without
limitation, records, inventory, equipment of every kind and description (other
than rolling stock consisting of titled tractors and trailers of the Borrower),
furniture and fixtures, deposit accounts, money, investment property, letters of
credit, notes, tax refunds and insurance proceeds, and all proceeds of the
above.



2.             TCI Business Capital, Inc.
12270 Nicollet Ave South
Burnsville, MN 55337


TCI Business Capital, Inc. ("TCI") will finance Triple C Transport, Inc. upon
the merger between the Borrower and Triple C Transport, Inc.  The financing
terms of the agreement between Triple C Transport, Inc. and TCI will be included
in an update of this Schedule 4.01 -- Section M as soon as available.
 
 
                                                                                           SCH4.01(M)

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 4.1 -- SECTION O (LEGAL CLAIMS)


None.


 
 
                                                                                          SCH4.01(O)


 
 
 
 

--------------------------------------------------------------------------------

 

INDEX TO DISCLOSURE SCHEDULES & EXHIBITS
STOCK PURCHASE AGREEMENT
AMONG PLANGRAPHICS, INC., TRIPLE C AND THE TRIPLE C STOCKHOLDERS, IDENTIFIED
THEREIN
DATED __________, 2010


Exhibit A                                           Officers' Certificate
Exhibit B                                           Secretary's Certificate
Exhibit C                                           Craig White Employment
Agreement
Exhibit D                                           Vonnie White Employment
Agreement
Exhibit E                                           Treatment of Confidential
Information
Exhibit F                                           Non-Compete Agreement
Exhibit G                                           Corporate Guaranty of Lease
Between Craig Carrier and Triple C
Exhibit H                                           Corporate Guaranty of Lease
Between White Farms and Triple C
Exhibit I                                             Shareholder Agreement
Between PGRA and Craig White
Exhibit J                                             Closing Memorandum


THE DISCLOSURE SCHEDULES WILL BE PROVIDE SUBSEQUENT TO THE EXECUTION OF THE
STOCK PURCHASE AGREEMENT AND PRIOR TO CLOSING
 


Schedule 1                                           
Schedule 2                                           Exceptions to warranties
and representations in §4.01
Schedule 3                                           Exceptions to warranties
and representations in §4.02
Schedule 4.1(d)                                   Unlicensed Vehicles
Schedule 4.1(m)                                   Existing Liens and
Encumbrances
Schedule 4.1(o)                                   Legal Claims
Schedule 5
Schedule 6
Schedule 7



 
 

--------------------------------------------------------------------------------

 
